        2:17-cr-20037-JES-JEH # 229                               Page 1 of 98                                                                   E-FILED
                                                                                               Saturday, 09 February, 2019 10:33:07 AM
                                                                                                           Clerk, U.S. District Court, ILCD
                                       UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF ILLINOIS
                                             URBANA DIVISION

UNITED STATES OF AMERICA,                                     )
                                                              )
       Plaintiff,                                             )
                                                              )
vs.                                                           )           Crim. No. 17-20037
                                                              )
BRENDT A. CHRISTENSEN,                                        )
                                                              )
       Defendant.                                             )

                   MOTION TO ESTABLISH JURY SELECTION PROCEDURES

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Motion to Establish Jury Selection Procedures states as follows:


                                                 Table of Contents
I.     Introduction ...................................................................................................................... 3 
II.    Proposed Jury Selection Procedures ............................................................................ 4 
       A.         Exclusion of Jurors with a Reverence for Life Violates the Express
                  Terms of 18 U.S.C. §3592(a). ............................................................................... 4 
       B.         The Constitution Demands That the Defendant Be Tried Before a
                  Jury Composed of Individuals Who Will Consider and Give
                  Effect to All Relevant Mitigating Evidence. ................................................... 6 
       C.         Mr. Christensen is entitled to a meaningful voir dire, which
                  allows inquiry sufficient to ensure that the jury is composed of
                  individuals who will consider and give effect to real mitigating
                  evidence. .............................................................................................................. 11 
       D.         Mr. Christensen is entitled to a meaningful voir dire, which
                  allows inquiry sufficient to ensure that the jury is composed of
                  individuals who will consider a life sentence, assuming all
                  relevant statutory aggravating factors have been proven. ......................... 15 
       E.         Form of oral voir dire: special precautions.................................................... 19 
                  i.         Avoiding “Processing” Effect. .................................................................. 19 
                  ii.        Obtain Information Before Instructing or Imposing Artificial
                             Categories .................................................................................................. 22 
                  iii.       Leeway to Ask Open-Ended Questions ..................................................... 23 
                                                                     1
         2:17-cr-20037-JES-JEH # 229                        Page 2 of 98



                iv.      Leeway to Probe Jurors’ Understanding of the Concept of
                         Mitigation.................................................................................................. 26 
        F.      The Court should allow counsel to question potential jurors .................. 30 
                i.       Introduction ............................................................................................... 30 
                ii.      Capital Punishment Questioning is Unique ............................................. 33 
                iii.     Judge As Referee or Advocate? .................................................................. 37 
                iv.      Other Jurisdictions .................................................................................... 39 
                v.       Cause Challenges ....................................................................................... 40 
                vi.      Peremptory Challenges .............................................................................. 41 
                vii.     Social Science Evidence ............................................................................. 41 
                viii.    ABA Standards.......................................................................................... 43 
                ix.      Judicial Economy ....................................................................................... 44 
III.    Examples From Other Federal Capital Cases. .......................................................... 48 




                                                                2
        2:17-cr-20037-JES-JEH # 229         Page 3 of 98



I.     Introduction

       This Motion argues for the establishment of certain specified procedures for jury

selection in this cause. In a case of this magnitude, the voir dire must be conducted in a fair

and efficient manner that elicits all necessary information to discern whether potential

jurors harbor any disqualifying prejudice. This will allow both counsel to intelligently

request removal of venire members for cause and to exercise peremptory challenges.

       In the argument that follows, Mr. Christensen urges this Court to recognize the

fundamental constitutional principle that any juror who would: 1) automatically vote for

the death penalty if the accused is found guilty of a qualifying intentional and/or

statutorily aggravated murder, or who is 2) so supportive of capital punishment as to be

"substantially impaired" in considering any alternative to the death penalty, or 3) who is

unable to consider and give effect to mitigating circumstances relating to Brendt

Christensen or to the circumstances of this case, must be disqualified for cause. In order to

implement these concepts, the scope of voir dire should be defined so as to allow inquiry

and follow-up inquiry by defense counsel sufficient to determine whether individual

prospective jurors are: (1) predisposed to give the death penalty in all or nearly all such

cases (so called, but misnamed, “automatic death penalty” jurors or ADP's), (2) incapable

of considering and giving effect to all relevant mitigating evidence, or (3) do not think or

believe that life in prison without release is an adequate punishment for someone who

commits capital murder in the circumstances of the present case.

       This motion also seeks a procedure under which the Court informs each individual

juror that punishment questions are required in every such case as part of the jury


                                               3
        2:17-cr-20037-JES-JEH # 229         Page 4 of 98



selection process and that in the asking of such questions, there is absolutely no

suggestion that Brendt Christensen must be, or is, guilty merely because such questions

are asked. Although this concept has been proposed as part of the defense’s Jury

Questionnaire (filed separately under seal), Mr. Christensen also requests that the parties

be given an opportunity to question prospective jurors outside the presence of other

jurors via individual voir dire so as to avoid possible contamination within the jury pool

and to encourage candid responses.

       Finally, this Motion attempts to present the Court with information about jury

selection approaches that have been adopted in other capital jury selection efforts for

reference.

II.    Proposed Jury Selection Procedures

       This case presents a number of complicating issues for jury selection, especially

given the local interest and press coverage of the matter. In addition to presenting the

complexities of death penalty jury selection, the history of this case requires focused and

case-specific jury selection approaches.

       A.     Exclusion of Jurors with a Reverence for Life Violates the Express Terms
              of 18 U.S.C. §3592(a).

       The Federal Death Penalty Act specifically instructs that, “in determining whether

a sentence of death is to be imposed on a defendant, [the jury] shall consider any

mitigating factor.” 18 U.S.C. §3592(a)(emphasis added). The statute further provides that

each juror shall consider “other factors in the defendant's background, record, or

character . . . that mitigate against imposition of the death penalty.” 18 U.S.C. § 3592(a)(8).

       Thus, that a juror may view human life as sacred be inclined to believe that an
                                               4
         2:17-cr-20037-JES-JEH # 229               Page 5 of 98



accused’s existence as a human being, in and of itself, is a death-trumping mitigating

factor, cannot be considered a basis for disqualification under the federal death statute.

       Though the process of “death qualification,” is constitutionally permissible if a valid

state statute provides for it, (Witherspoon v. Illinois, 391 U.S. 510 (1968) and Wainwright v.

Witt, 469 U.S. 412 (1985)) the procedure is neither required nor permitted under the

Federal death scheme. The Witherspoon/Witt rule is predicated on the notion that some

jurors may possess death penalty views that would “prevent or substantially impair the

performance of his duties as a juror in accordance with his instructions and his oath. Witt,

469 U.S. at 424 (quoting Adams v. Texas, 448 U.S. 38, 45 (1980)). But Witherspoon does not

provide a “ground for challenging any prospective juror. It is rather a limitation on the

State's power to exclude.” Adams, 448 U.S. at 47-48. Congress can and has given capital

defendants more protection than the Constitution requires.

        A juror who enters the box believing absolutely in the sanctity of human life as a

mitigating factor is not “prevented or substantially impair[ed]” from doing his duty

under federal law. This is because under federal death scheme, (1) anything may be

considered a mitigating factor, and (2) a sentence of death is never required. 18 U.S.C.

§3592(e).1 In short, the systematic removal of jurors who believe in the sanctity of human



         1
           See, United States v. Fields, 516 F. 3d 923, 938 (10th Cir. 2008)("[T]he FDPA...(as the
 instructions in this case explicitly affirmed) never mandates the death penalty but, rather, requires jurors
 to exercise their discretion and decide for themselves whether the death penalty is warranted under the
 court's instructions."); United States v. Haynes, 265 F.Supp.2d 914, 917 (W.D.Tenn.2003)( "Indeed, the
 [c]ourt infers that Congress elected to use the terms ‘sufficient' and ‘justify' rather than applying
 traditional burdens such as ‘beyond a reasonable doubt' or ‘by a preponderance of the evidence' precisely
 because they wanted to afford juries the opportunity to exercise their discretion not to impose the death
 penalty regardless of the quantitative weight of the aggravating or mitigating information."); United
 States v. Henderson, 485 F.Supp.2d 831, 853 (S.D.Ohio 2007)(finding that section 3592(a) of the FDPA
 does not limit a defendant's right to present mitigating evidence). Cf., United States v. Caro, 483
                                                       5
        2:17-cr-20037-JES-JEH # 229             Page 6 of 98



life violates the intent and explicit directive of the statute that jurors “shall consider any

mitigating factor.” A juror who believes that the defendant's human life is sacred may

consider that to be mitigating factor, and regardless of what other jurors think, may give

the factor decisive weight: the statute says “any” mitigating factor, and the word that

Congress chose should be given plain meaning. See, e.g., Connecticut National Bank v.

Germain, 503 U.S. 249, 253-254 (1992) (“We have stated time and time again that courts

must presume that a legislature says in a statute what it means and means in a statute

what it says there.")

      Further, in light of the fact that Congress continues to legislate an ever-expanding

list of capital crimes, courts should be particularly careful to perform their balancing role

by observing the limits inherent in the legislative language Congress chooses. In this case,

because jurors may consider any mitigating factor, disqualifying a juror who finds the

sanctity of life a mitigating factor directly contravenes the broad language that Congress

chose for its death penalty statute. The remaining portion of this jury selection

memorandum argues in the alternative, without waiving the above contention or any of

the contentions made in Section II.

        B.      The Constitution Demands That the Defendant Be Tried Before a Jury
                Composed of Individuals Who Will Consider and Give Effect to All
                Relevant Mitigating Evidence.

      The Sixth and Eighth Amendments of the United States Constitution guarantee a




 F.Supp.2d 513, 518 (W.D.Va.2007)("The defendant is correct that mercy may be incorporated into the
 jury's decision-making process. The FDPA does not preclude the jury from considering mercy when
 weighing the aggravating and mitigating factors.")

                                                   6
         2:17-cr-20037-JES-JEH # 229              Page 7 of 98



capital defendant the right to a fair trial before a panel of impartial and indifferent jurors.

Uttecht v. Brown, 551 U.S. 1, 8-9, 127 S.Ct. 2218, 2224 (2007); Morgan v. Illinois, 504 U.S. 719,

728 (1992); Ross v. Oklahoma, 487 U.S. 81, 85 (1988); Duncan v. Louisiana, 391 U.S. 145, 147-

158 (1968); Turner v. Louisiana, 379 U.S. 466, 471-473 (1965); Irwin v. Dowd, 366 U.S. 717,

722-723 (1961). In Morgan, the Supreme Court confirmed that in order to protect a capital

defendant's right to a fair trial, a juror is properly removed for cause at any stage of the

proceedings if the juror’s views in favor of the death penalty would “prevent or

substantially impair the performance of his duties as a juror in accordance with his

instructions and his oath.” Id. at 728-729 (quoting Wainwright v. Witt, 469 U.S. 412, 424

(1985); Adams v. Texas, 448 U.S. 38, 45 (1980).2 In Morgan, the Court “reiterate[d]” that a

juror, who would “automatically” impose a death sentence following conviction for

murder is properly excluded under this standard. Morgan, 504 U.S. at 729, 736. Such

“ADP” jurors are properly excused because they “obviously deem mitigating evidence to

be irrelevant to their decision to impose the death penalty; they not only refuse to give

such evidence any weight but are also plainly saying that mitigating evidence is not

worth their consideration and that they will not consider it.” Id. at 736.

        The Morgan standard of exclusion (sometimes referred to as “life qualification”),




         2
           Death qualification, which "[limits] the State's power to exclude" jurors for cause based upon
 their conscientious scruples against the death penalty, Wainwright, 469 U.S. at 423, is governed by the
 same standard. See Morgan, 504 U.S. at 728, 734-735 ("jurors with views preventing or substantially
 impairing their duties in accordance with their instructions and oath...whether they be unalterably in
 favor of or opposed to the death penalty in every case...by definition are ones who cannot perform their
 duties in accordance with the law") (emphasis added); Wainwright, 469 U.S. at 423-424; Adams, 448
 U.S. at 47-48; Witherspoon v. Illinois, 391 U.S. 510, 512-513 (1968).

                                                     7
         2:17-cr-20037-JES-JEH # 229         Page 8 of 98



however, encompasses more than the class of ADP jurors, i.e., those who would

“automatically” choose death as a general proposition for all convicted of murder.

Pursuant to Morgan, “[a]ny juror to whom mitigating factors are. . . irrelevant”-–not

merely those jurors who “obviously” deem it so–“should be disqualified for cause, for

[they have] formed an opinion concerning the merits of the case without basis in the

evidence developed at trial.” Id. at 738-739. Justice Scalia pinpointed the Court’s holding

in his dissent: “The Court today holds that the Constitution requires that voir dire directed

to this specific ‘bias’ be provided upon the defendant's request; and that the more general

questions about ‘fairness’ and ability to ‘follow the law’ that were asked during voir dire

in this case were inadequate.” Id. at 739 (Scalia, J., dissenting).

        Importantly, Morgan also indicates that a broad range of mitigation-impaired

jurors are constitutionally unqualified. As Justice Scalia pointed out in his dissent:

                [I]t is impossible in principle to distinguish between a juror
                who does not believe that any factor can be mitigating from
                one who believes that a particular factor–e.g., “extreme mental
                or emotional disturbance[]”–is not mitigating (presumably,
                under today's decision a juror who thinks a “bad childhood” is
                never mitigating must also be excluded).

 (Id., at 744, n.3.)

      “In other words, the class of mitigation-impaired–and constitutionally unqualified–

jurors includes not only those who are unable or unwilling to ever consider any form of

mitigation, but also those who are either unable or unwilling ever to consider a particular

mitigating factor.” John Blume, et. al, Probing “Life Qualification” Through Expanded Voir

Dire, 29 Hofstra Law Rev. 1209, 1218 (2001).

      Morgan establishes, then, that any prospective juror must be disqualified if that
                                                8
            2:17-cr-20037-JES-JEH # 229            Page 9 of 98



person’s preconceptions about the propriety of the death penalty–either generally or

related to the specific case–substantially impair that juror’s ability to follow the trial

court’s penalty phase instruction that he or she must consider and give effect to the

mitigating evidence presented by the defendant. In other words, if a juror is substantially

impaired in his or her ability to meaningfully consider and give effect to any mitigating

evidence relevant in the defendant’s particular case, the juror must be removed.3


        3
           The Morgan holding is rooted in a long line of Supreme Court cases requiring that jurors consider
 and be permitted to give effect to mitigating factors relating to the individual defendant before assessing
 the ultimate punishment. See, e.g., Morgan, 504 U.S., at 736 (explaining that the dissenting opinion rejects
 “the line of cases tracing from Woodson and Lockett, developing the nature and role of mitigating evidence
 in the trial of capital offenses”). In Woodson v. North Carolina, 428 U.S. 280, 303 (1976), the Supreme
 Court first held that imposition of a mandatory death sentence without consideration of the character and
 record of the individual offender is inconsistent with the fundamental respect for humanity that underlies
 the Eighth Amendment. The Court reaffirmed and extended this principle in Shuman v. Sumner, 483 U.S.
 66 (1987), by invalidating a mandatory death sentence imposed on a Nevada inmate (who had been serving
 a life term without parole) for killing a prison guard on the ground that the sentencing scheme failed to
 give individualized consideration to the defendant's character and record. The Court's holdings in Woodson
 and Shuman–that the Constitution does not permit mandatory death sentencing in theory–are given
 practical effect in Morgan, which prohibits mandatory death sentencing in fact.
          In Lockett v. Ohio, 438 U.S. 586 (1978), the Supreme Court struck down the Ohio death penalty
 statute based on this principle because it did not permit the type of individualized consideration of
 mitigating factors required by the Eighth and Fourteenth Amendments. See id., at 605 (“a statute that
 prevents the sentencer in all capital cases from giving independent mitigating weight to aspects of the
 defendant's character and record and to circumstances of the offense proffered in mitigation creates the risk
 that the death penalty will be imposed in spite of factors which may call for a less severe penalty. When
 the choice is between life and death, that risk is unacceptable and incompatible with the commands of the
 Eighth and Fourteenth Amendments”). The Court went further in Eddings v. Oklahoma, 455 U.S. 104
 (1982), vacating a death sentence because the state court declined to consider the defendant's unhappy
 upbringing, emotional disturbance, and turbulent family history as relevant mitigating circumstances. As
 the Court explained this extension of Lockett, “[j]ust as the State may not by statute preclude the sentencer
 from considering any mitigating factor, neither may the sentencer refuse to consider, as a matter of law,
 any relevant mitigating evidence.” Id., at 113-114. The Court exercised this principle in Skipper v. South
 Carolina, 476 U.S. 1 (1986), reversing a death sentence where the petitioner was prevented from
 introducing the testimony of prison guards and a frequent jail visitor as evidence of his good adjustment in
 prison. Id., at 9. Exclusion of this testimony at the sentencing phase “deprived [petitioner] of his right to
 place before the sentencer relevant evidence of mitigation of punishment.” Id., at 4.
          Finally, in Penry v. Lynaugh, 492 U.S. 302 (1989), the Court extended the Lockett
 principle once again. Although, consistent with Lockett and Eddings, neither the Texas legislature nor
 the Texas trial court prohibited the jury from “considering” mitigating factors, that was not enough. The
 Court held that the trial court had to allow the jurors to “give effect” to these factors by specifically
 instructing them that they must be considered in making the life or death decision. Id., at 328. See also,
 Abdul-Kabir v.Quarterman, 550 U.S.233, 244, 127 S.Ct. 1654, 1664, 167 L.Ed.2d 585 (“A careful
 review of our jurisprudence in this area makes clear that well before our decision in Penry I, our cases
                                                      9
        2:17-cr-20037-JES-JEH # 229              Page 10 of 98



Importantly, the post-Lockett cases (see note 4, supra) show that “consideration” of

mitigating evidence requires more than a mere passive willingness to listen to the

defendant present his case. As used by the Supreme Court, the term “consider” means to

actively take into account, “enter into the decision” or “weigh in the balance.” As Justice

Powell explained in Eddings, “[the jurors] may determine the weight to be given relevant

mitigating evidence...[b]ut they may not give it no weight by excluding such evidence

from their consideration.” Eddings, 455 U.S. at 114. Penry reinforced this notion by

requiring that the trial court not only ensure that the jurors “consider” mitigating

evidence in the passive sense of listening, but also guarantee that jurors both “consider

and give effect to” the mitigation in their deliberation. Penry, 492 U.S., at 319 (“Eddings

makes clear that it is not enough simply to allow the defendant to present mitigating

evidence to the sentencer. The sentencer must also be able to consider and give effect to

that evidence in imposing sentence”); compare id., at 355 (Scalia, J., concurring/dissenting

in part) (“What the Court means by ‘fully consider’ is to consider for all purposes . . .”).

See also, Abdul-Kabir v. Quarterman, 550 U.S.233, 127 S.Ct. 1654, 1672, 167 L.Ed.2d 585

(“[T]he jury must be permitted to ‘consider fully’ such mitigating evidence and ... such

consideration ‘would be meaningless’ unless the jury not only had such evidence

available to it, but also was permitted to give that evidence meaningful, mitigating effect

in imposing the ultimate sentence.” Smith v. Texas, 543 U.S. 37, 46, 125 S.Ct. 400 (2004)(“(“



had firmly established that sentencing juries must be able to give meaningful consideration and effect to
all mitigating evidence that might provide a basis for refusing to impose the death penalty on a particular
individual, notwithstanding the severity of his crime or his potential to commit similar offenses in the
future.”)(emphasis added).

                                                     10
        2:17-cr-20037-JES-JEH # 229         Page 11 of 98



‘[A] sentencer [must] be allowed to give full consideration and full effect to mitigating

circumstances’”)(emphasis in original); United States v. Fulks, 454 F. 3d 410, 427 (4th Cir.

2006)(“[I]n a capital sentencing proceeding, a juror's duties include giving meaningful

consideration to any mitigating evidence that the defendant can produce.”)

      In sum, a capital defendant's constitutional right to a fair trial is protected–and the

constitutional mandate satisfied–only where each individual juror actively considers all

relevant mitigating evidence as a meaningful part of his or her life or death decision.

        C.     Mr. Christensen is entitled to a meaningful voir dire, which allows
               inquiry sufficient to ensure that the jury is composed of individuals
               who will consider and give effect to real mitigating evidence.

      “Part of the guarantee of a defendant's right to an impartial jury is an adequate voir

dire to identify unqualified jurors.” Morgan, 504 U.S. at 729; see Rosales-Lopez v. United

States, 451 U.S. 182, 188 (1981); Dennis v. United States, 339 U.S. 162, 171-172

(1950); Morford v. United States, 339 U.S. 258, 259 (1950). “Without an adequate voir dire the

trial judge’s responsibility to remove prospective jurors who will not be able impartially

to follow the court's instructions and evaluate the evidence cannot be fulfilled.” Rosales-

Lopez v. United States, 451 U.S. 182, 188, 101 S.Ct. 1629, 68 L.Ed.2d 22 (1981). “Although the

Constitution makes no mention of voir dire, the law recognizes the important role this

process plays in ensuring the fair and impartial criminal jury mandated by the Sixth

Amendment.” United States v. Quinones, 511 F. 3d 289, 299 (2d. Cir. 2007). Adequate voir

dire enables a capital defendant to exercise his constitutional right to an impartial jury by

challenging prospective jurors for cause before a judge able to accurately rule on their

removal. See Morgan, 504 U.S. at 729-730; Mu'Min v. Virginia, 500 U.S. 415, 431 (1991).

                                               11
        2:17-cr-20037-JES-JEH # 229          Page 12 of 98



      Of course, voir dire is “conducted under the supervision of the court, and a great

deal must, of necessity, be left to its sound discretion.” Ristaino v. Ross, 424 U.S. 589, 594-

95 (1976). Yet, in exercising this discretion, the court must meet the requirements of the

Constitution. “Whether a trial court is constitutionally compelled to ask certain questions

or has unduly restricted questioning by counsel is dictated by the essential demands of

fairness.” Nicklasson v. Roper, 491 F. 3d 830, 835 (8th Cir. 2007). The Supreme Court has

“not hesitated, particularly in a capital case, to find that certain inquires must be made to

effectuate constitutional protections.” Morgan, 504 U.S., at 730.

       In any criminal case, “a suitable inquiry is permissible in order to ascertain

whether the juror has any bias, opinion, or prejudice that would affect or control the fair

determination by him of the issues to be tried.” Mu'Min, 500 U.S., at 431. Morgan clarifies

that, in a capital case, questioning of potential capital jurors as to whether they would

automatically or nearly always vote for the death penalty on the facts of the particular

case, or could consider and give effect to the relevant mitigating factors in the case, is not

only suitable, but constitutionally required if a capital defendant is to receive a voir dire

adequate to protect his right to a trial before an impartial tribunal. See, Kater v. Maloney,

459 F. 3d 56, 66 (1st Cir. 2006)(“Death penalty cases present special concerns about what

voir dire may be constitutionally required, and there are special voir dire rules in such

cases.”)(citing Morgan); United States v. Fulks, 454 F. 3d 410, 430, n.7 (4th Cir. 2006)(“In

addition to establishing that a capital defendant is entitled to a jury that will consider

mitigating evidence, the Court in Morgan concluded that such a defendant must also

receive the benefit of a voir dire ‘adequate’ to identify unqualified jurors.”); Van Poyck v.


                                               12
        2:17-cr-20037-JES-JEH # 229         Page 13 of 98



Florida Dept. Of Corrections, 290 F. 3d 1318, 1328 (11th Cir. 2002)(“[A] trial court has a duty

to question (or allow questioning of) prospective jurors to ensure that a person who

would automatically vote for the death penalty is disqualified.”)(citing Morgan).

       During voir dire, therefore, a capital defendant is not limited to general or

theoretical inquiries as to whether a venire member has a bias for the death penalty as a

general proposition. The defendant must also be allowed to question potential jurors as to

whether they will consider and give effect to the mitigating factors relevant in the

particular case. See, United States v. Johnson, 366 F. Supp. 2d 822, 845 (N.D. Iowa

2005)(“[T]he court holds that, in this case, ‘case specific’ questions are appropriate–

indeed, necessary–during voir dire of prospective jurors to allow the parties to determine

the ability of jurors to be fair and impartial in the case actually before them, not merely in

some ‘abstract’ death penalty case. After all, if the jury selected in this case imposes the

death penalty on Angela Johnson, there will be nothing ‘abstract’”) (comprehensive

review of all state and federal cases); United States v. Fell, 372 F. Supp. 2d 766 (D. Vt.

2005)(following Johnson because it “thoroughly and persuasively discusses this

question.”)(“If properly formed, case-specific questions help identify various forms of

juror bias.”)

       The Federal Death Penalty Act and the Eighth Amendment mandate consideration

of a broad range of mitigating evidence. See 18 U.S.C. § 3592(a). See also, Tennard v. Dretke,

542 U.S. 274, 285, 124 S.Ct. 2562 (2004)(“[V]irtually no limits are placed on the relevant

mitigating evidence a capital defendant may introduce concerning his own

circumstances”). Here, as in Morgan, only active consideration of mitigating evidence can

                                               13
            2:17-cr-20037-JES-JEH # 229            Page 14 of 98



satisfy the statutory and constitutional mandates with regard to mitigation. Accordingly,

the Sixth Amendment right of a capital defendant to adequate voir dire of potential jurors

must include the right to inquire into a juror's ability to consider and give effect to any

and all relevant mitigating evidence in a particular case. This includes the use of case-

specific hypothetical questioning of jurors insofar as it is necessary to ascertain a juror's

ability to weigh mitigating evidence. See, United States v. Fell, supra, 372 F. Supp. 2d 766,

771 (“For example, a juror may be asked whether he or she could fairly consider evidence

relating to the defendant's upbringing or potential for rehabilitation. ....Other jurors may

have biases regarding particular forms of mitigating evidence. For example, some jurors

may be unable to fairly consider any mitigating evidence relating to the defendant's

background or upbringing. Such jurors must be excused for cause as the Supreme Court

has emphasized that the sentencer may not refuse to consider evidence relating to the

defendant’s background or upbringing.”); United States v. Basciano, 2011 WL 913197 * 2

(E.D.N.Y. Feb. 4, 2011)( “[C]ertain case-specific questions can be appropriate in capital

voir dire. Such questions may be proper, indeed necessary, if they deal with subject matter

that would demonstrate impermissible bias on the part of a juror....Accordingly, the court

will permit Basciano to include case-specific questions in the jury questionnaire so long as

they are phrased so as to serve a legitimate purpose.”).4



        4
          In United States v. Flores, 63 F.3d 1342, 1356 (5th Cir.1995), the court concluded that “[i]n [the
juror's] case, the source of his bias was not the death penalty in the abstract, or in some irrelevant
hypothetical case. [The juror] volunteered that he would not be able to overcome his bias and vote in favor
of the death penalty where the victim was a co-conspirator in a drug trafficking case. The district court was
not required to ignore this bias and did not abuse its discretion by excusing [the juror].” As indicated by
former Chief Judge Bennett in United States v. Johnson, supra, 366 F. Supp. 2d 822, 839, the Flores court
“found it appropriate to probe a juror's attitude toward imposition of the death penalty in a case in a certain
                                                       14
         2:17-cr-20037-JES-JEH # 229              Page 15 of 98



         D.      Mr. Christensen is entitled to a meaningful voir dire, which allows
                 inquiry sufficient to ensure that the jury is composed of individuals
                 who will consider a life sentence, assuming all relevant statutory
                 aggravating factors have been proven.

        In this case, Mr. Christensen must also be allowed to qualify jurors on aggravating

factors which will be in issue. The government’s Notice of Intent to Seek the Death

Penalty (R. 54) specifies a number of issues that require inquiry. In the penalty hearing,

the government will be addressing an alleged prior sexual assault along with allegedly

aggravated circumstances surrounding the victim’s death. The allegations related to

penalty thus raise potential jurors’ attitudes about their views on assessing penalty for an

individual alleged to have committed a prior sexual assault (among other allegations) in a

violent manner. Seating a juror whose beliefs would compel a vote for death under such

circumstances would have the same effect as the Nevada statute mandating death

sentences for those who murder while incarcerated. Of course, this law was struck down

as unconstitutional in Shuman v. Sumner, 483 U.S. 66 (1987). In other words, just as the

legislature may not mandate death for inmates who kill while imprisoned–nor for

another particular type of aggravated murder--neither may a juror's beliefs be allowed to

accomplish the same impermissible result. Thus, in order to determine whether jurors

can follow the law as set forth in Shuman, the court must permit questioning on the salient

aggravating facts of this case. See, United States v. Johnson, supra, 366 F. Supp. 2d 822;

United States v. Fell, supra, 372 F. Supp. 2d 766; United States v. Basciano, supra, 2011 WL




category, a case in which both the defendant and the victim were "in drugs," not just in the "abstract";
indeed, the court seemed to suggest that merely "abstract" or "irrelevant hypothetical" questions were not as
instructive about a juror's true attitude as the juror's response to the category of case actually at issue.”
                                                     15
         2:17-cr-20037-JES-JEH # 229               Page 16 of 98



913197 * 2 (E.D.N.Y. Feb. 4, 2011).5

        The scope of questioning that the defendant seeks to pursue regarding the ability

of potential jurors to meaningfully consider mitigating evidence–to establish that they

could truly consider and evaluate it–is distinct in form and intent from an inquiry into

how jurors would weigh particular evidence at trial. The latter approach, to which the

labels “staking out,” “sneak preview” or “loaded questioning” are frequently applied, is

often prohibited. See United States v. Lancaster, 96 F.3d 734 (4th Cir. 1996) (overruling

United States v. Evans, 917 F.2d 800 (4th Cir. 1990)) (no error to disallow question whether

juror would give more weight to testimony of a law enforcement official than to that

ordinary citizen); State v. Southerland, 316 S.C. 377, 382, 447 S.E.2d 862, 866 (S.C. 1994)

(“[a]n inquiry as to the weight a juror would give one kind of witness over another

invades the province of the jury”).

        Nonetheless, many federal courts allow this type of questioning. Lancaster, 96

F.3d at 747-49 (dissent); see, e.g., United States v. Quinones, supra, 511 F. 3d 289, 297- 300;

Brown v. United States, 338 F.2d 543 (D.C.Cir. 1964); United States v. Martin, 507 F.2d 428,

432-33 (7th Cir. 1974); United States v. Baldwin, 607 F.2d 1295 (9th Cir. 1979); United States

v. Gelb, 881 F.2d 1155, 1164-65 (2nd Cir. 1989); United States v. Victoria-Peguero, 920 F.2d 77,




         5
           See also, United States v. Fulks, 454 F. 3d 410, 430 n. 7 (4th Cir. 2006)(“In this case, the court
 asked each juror whether he or she would automatically impose the death penalty for capital murder,
 inquired into how each juror would vote when faced with evidence of a double murder, and permitted
 Fulks to extensively question the prospective jurors concerning their views on the death penalty. Such an
 examination was plainly sufficient to satisfy Morgan.”); United States v. Honken, 381 F. Supp. 2d 936,
 993 (N.D. Iowa 2005)(“[T]he voir dire of Juror 902 demonstrated that she would weigh the aggravating
 and mitigating factors, with an open mind to both possible sentences, even if the evidence proved the
 murder of children.... Thus, this juror was both life- and death-qualified as required by Morgan.’)

                                                      16
        2:17-cr-20037-JES-JEH # 229          Page 17 of 98



84 (1st Cir. 1990); United States v. Amerson, 938 F.2d 116, 117-18 (8th Cir. 1991); United

States v. Nielsen, 1 F.3d 855, 859 (9th Cir. 1993).

      In contrast, Mr. Christensen does not seek to ask prospective jurors to assess the

weight they would give certain substantive evidence or the weight they would give to

evidence presented by certain classes of people. As former Chief Judge Bennett ruled in

United States v. Johnson, supra, 366 F. Supp. 2d 822, 845:

               It is a misconception to assume that any ‘case-specific’
               question is necessarily a ‘stake-out’ question.....While any
               ‘case-specific’ question that asks how a prospective juror
               would vote on life or death, if presented with proof of certain
               facts, is a ‘stake-out’ question, and does attempt to
               ‘pre-commit’ the juror to a certain position, a properly framed
               case-specific question does not necessarily do any of these
               things. For example, a question about whether a juror ‘could
               (not would) find’ that certain facts establish a legal
               requirement for imposition of the death penalty, ..., or that a
               prospective juror could fairly consider either a death or life
               sentence, notwithstanding proof of certain facts, commits a
               juror to no other position than fair consideration of the
               appropriate penalty in light of all of the facts and the court's
               instructions.

      Therefore, defendant’s inquiry on voir dire to ascertain a juror's ability to weigh or

give effect to mitigating evidence, will not result in an unsanctioned “sneak preview” of

how jurors will weigh specific mitigating or aggravating evidence at trial. Rather than an

improper “preview,” such inquiry is a necessary and constitutionally sanctioned view into

whether a juror is already biased. (Such case-specific penalty bias remains a basis for

disqualification even if the juror, in the hypothetical capital case, could consider a penalty

less than death). Morgan, supra. Nor is the scope of inquiry proposed by the defendant an

attempt to “stake out” jurors. The defendant merely seeks to protect his constitutional


                                                17
        2:17-cr-20037-JES-JEH # 229          Page 18 of 98



right to a fair trial by assuring that all jurors before whom he is tried are capable of

weighing all relevant mitigating factors.

      In Adams v. Texas, supra, the Supreme Court ruled that opposition to the death

penalty, even when grounded in religious conviction, does not by itself support removal

for cause because such views might indicate “only that the potentially lethal

consequences of their [sentencing] decision would invest [these prospective jurors']

deliberations with greater seriousness and gravity or would involve them emotionally.”

448 U.S. at 49, 100 S.Ct. 2521. “Such reasoning presumes that a person who did not think

that any listed aggravating factor necessarily warranted a death sentence might, on

further inquiry, indicate an ability to conceive of some circumstances in which an

aggravating factor could prompt him to vote for the death penalty. Similarly, a person

who thought that any of a list of mitigating factors could support a life sentence rather

than death might, upon further questioning, indicate that not all circumstances involving

these mitigating factors would necessarily support that conclusion.” United States v.

Quinones, supra, 511 F. 3d 289, 305.

       During voir dire and in the jury questionnaire, therefore, the court should permit

defendant's counsel, at the very least, to inquire (or have the Court inquire) about each

juror’s ability to consider and give effect to the relevant statutory mitigating factors listed

in 18 U.S.C. § 3592, in the event that the government proves up the particular crimes and

aggravating factors charged in the third superseding indictment and death notice. See,

United States v. Quinones, supra, 511 F. 3d 289, 297-300; United States v. Fell, supra, 372 F.

Supp. 2d 766, 771 (“There is a crucial difference between questions that seek to discover


                                                18
        2:17-cr-20037-JES-JEH # 229         Page 19 of 98



how a juror might vote and those that ask whether a juror will be able to fairly consider

potential aggravating and mitigating evidence. For example, a juror may not be asked

whether evidence of rape would lead him or her to vote for the death penalty. However, a

juror may be asked if, in a murder case involving rape, he or she could fairly consider

either a life or death sentence. The first question is an improper stake-out question. The

second question is not a stake-out question because it only asks whether the juror is able

to fairly consider the potential penalties.”)

        E.     Form of oral voir dire: special precautions

       Case law, social science studies, and experience teach that the process of a capital

voir dire can have deleterious effects on the ability of counsel and the Court to obtain all

necessary information and may actually incline jurors toward conviction and a sentence of

death. The Court heard some evidence that has a bearing on these issues during the

hearings held in July 2016. For the reasons discussed below, the defense asks this Court to

take specific precautions during voir dire at defendant's trial to ensure fairness of process.

              i.     Avoiding “Processing” Effect.

       Scholarship in fields like law and society and in the social sciences establishes that

the process of death qualification itself has a prejudicial effect on the jurors who end up

sitting on the jury. See, e.g., Craig Haney, On the Selection of Capital Juries, 8 Law & Hum.

Behav. 121-33 (1984) (“Haney I”); Craig Haney, Examining Death Qualification: Further

Analysis of the Process Effect, 8 Law & Hum. Behav. 133-151 (1984) (“Haney II”); Craig

Haney, Exoneration and Wrongful Condemnations: Expanding the Zone of Perceived Injustice in

Death Penalty Cases, 37 Golden Gate U. L. Rev. 131 (2006)(“Haney III”).


                                                19
       2:17-cr-20037-JES-JEH # 229         Page 20 of 98



       “Death qualification is an anomalous feature of the capital trial process; it requires

penalty to be discussed with jurors at the outset of the case, before any evidence has been

presented and long before penalty is relevant. The attention of prospective jurors is

drawn away from the presumption of innocence and onto what will happen after they

have convicted the defendant.” (Haney III, p. 153). As another legal commentator put it,

“[d]eath qualification as currently practiced tilts the jury first towards guilt and then

towards death, both by removing too many of certain kinds of people from the pool, and

by affecting the expectations and perceptions of those who remain.” Susan Rozelle, The

Utility of Witt: Understanding the Language of Death Qualification, 54 Baylor L. Rev. 677, 699

(2002). Similarly, two social science researchers concluded: “At all stages of the trial–jury

selection, determination of guilt or innocence, and the final judgment of whether the

defendant lives or dies–death qualification results in bias against the capital defendant of

a nature that occurs for no other criminal defendant.” James Luginbuhl & Kathi

Middendorf, Death Penalty Beliefs and Jurors' Responses to Aggravating and Mitigating

Circumstances in Capital Trials, 12 Law & Hum. Behav. 263, 279 (1988).

       Death qualification biases capital juries “not only because it alters the composition

of the group ‘qualified’ to sit, but also because it exposes them to an unusual and

suggestive legal process.” Haney I, at 121. The “process” of death qualification involves

the asking of questions that presume the likelihood of a penalty phase. This inclines jurors

toward returning a guilty verdict in the initial phase and a death verdict at sentencing:

              Exposure to death qualification increased subjects’ belief in the
              guilt of the defendant and their estimate that he would be
              convicted. It also increased their estimate of the prosecutor,
              defense attorney, and judge’s belief in the guilt of the
                                              20
        2:17-cr-20037-JES-JEH # 229            Page 21 of 98



                  defendant. The death qualification process led subjects to
                  perceive both prosecutor and judge as more strongly in favor
                  of the death penalty, and to believe that the law disapproves
                  of people who oppose the death penalty. And it led jurors to
                  choose the death penalty as an appropriate punishment much
                  more frequently than persons not exposed to it. Thus, persons
                  who had been exposed to death qualification not only differed
                  from non-death-qualified subjects, but they differed in ways
                  that were consistently prejudicial to the interests and rights of
                  the defendants.

Haney I, at 128-29.

       The “processing effect” stems from the necessarily extended discussion of penalty

before any determination of guilt. Jurors in novel or unfamiliar situations are especially

sensitive to cues from authority figures like judges. When judges, from the very start of

voir dire, begin to focus and dwell on the death penalty, it resolves uncertainty in the

minds of the jurors in a way prejudicial to the defendant. Because expectations are

important determinants of the way subsequent information is received, interpreted, and

acted upon, “[o]nce jurors have imagined themselves in the penalty phase of the trial,

they may come to assume that it will occur, and begin to organize subsequent

information in a manner consistent with that assumption.” Id. at 130, 131.

      Another distorting factor is that death qualification requires jurors to take a public

stand, affirming their willingness to consider imposing the death penalty. Because public

advocacy of a position intensifies one’s belief in it, “[t]he public affirmation required by

death qualification may thus intensify jurors' commitments to use the death penalty[or

cause jurors to] become invested in a ‘tough' image that will affect them in deliberations.”

Id., at 130-31.

       The Court, therefore, should remain vigilant at all times that the method by which

                                                 32
       2:17-cr-20037-JES-JEH # 229         Page 22 of 98



questions are asked does not implicitly convey the notion that a penalty phase is likely or

inevitable, or that the law would favor a guilty verdict followed by a death sentence.

       The Court should therefore make strong efforts to minimize the processing effects

of the death penalty voir dire by employing the tendered admonition in the defense

questionnaire and reemphasizing the admonition prior to and throughout voir dire. The

Court must carefully ascertain whether the prospective juror recognizes that questioning

on punishment issues during jury selection must occur in every potential capital case.

       The prospective juror must understand that the procedure cannot affect his or her

view of the defense, the presumption of innocence, or the prosecution's burden of proof.

See generally Darden v. Wainwright, 477 U.S. 168, at 178, 106 S.Ct. 2464 (1986) (noting the

removal decision was properly informed by juror's presence throughout process that

“made the purpose and meaning of the Witt inquiry absolutely clear”).

              ii.    Obtain Information Before Instructing or Imposing Artificial Categories

       Counsel should also have the opportunity to fully explore the depth and strength

of any punishment related feelings, biases, opinions or prejudices before the jurors are

instructed about legal obligations or requirements of the law or before artificial categories

of answers are suggested. Otherwise, both counsel and the Court are deprived of the

opportunity to learn the jurors' true feelings, on which counsel must rely to intelligently

exercise challenges, and which the Court must assess to rule reliably and fairly on cause

challenges. “[S]ufficient information concerning the juror's predilections. . . is much more

likely to be expressed freely when the juror is not constrained by an instruction from the

court on what kind of answer leads to automatic dismissal.” State v. Williams, 550 A.2d

1172, 1182 (N.J. 1988).
                                              32
         2:17-cr-20037-JES-JEH # 229        Page 23 of 98



         As explained in John Blume, et. al, Probing “Life Qualification” Through Expanded

Voir Dire, 29 Hofstra Law Rev. 1209, 1234 (2001), “(t)he typical three-category death-

penalty-opinion framework that many trial courts pose to jurors in voir dire, though

designed to expedite the for-cause challenge process, has the unintended consequence of

making introspection and honest responses extremely difficult.” “Eliminating the initial

and suggestive choice between three simplistic categories should be the first step in a

genuinely illuminating voir dire. The judge can, instead, productively begin inquiry into a

juror's attitudes by asking an open-ended question such as ‘How would you describe

your attitude toward the death penalty?’ For jurors whose answers are vague, or non-

responsive, judges should be prepared with alternative phrasings, such as ‘How do you

feel about the death penalty?,’ or ‘When, if ever, do you think its appropriate?’" (Id. at

1248).

               iii.   Leeway to Ask Open-Ended Questions

         The Court should also permit counsel to ask open-ended questions designed to

inquire into the actual feelings, opinions, and knowledge of prospective jurors relating to

punishment views. To conduct a proper capital voir dire that fully protects the defendant's

rights and interests, the Court must permit counsel to fully develop each prospective

juror's feelings about the death penalty in general, with repeated inquiries if the

questionnaire, in-court answers, demeanor or body language of the person suggest that

repetition is advisable and necessary. It is only through a penetrating voir dire that a

juror's feelings, beliefs, views, opinions, attitudes, and convictions about the death

penalty can be adequately explored. Importantly, the Supreme Court has ruled that a trial


                                              32
        2:17-cr-20037-JES-JEH # 229          Page 24 of 98



court’s ruling on a challenge for cause is entitled to deference when “there is lengthy

questioning of a prospective juror and the trial court has supervised a diligent and

thoughtful voir dire.” Uttecht v. Brown, supra, 127 S. Ct., at 2230. See also, United States v.

Quinones, supra, 511 F. 3d 289, 301 (“[S]imply to maximize their claim on our deference,

district courts are well advised to employ some oral voir dire in making Witt-Witherspoon

decisions.”)

       Moreover, such voir dire is particularly important to discover those jurors who may

harbor pro-death penalty views that are well camouflaged:

               [A] far greater percentage of death penalty skeptics identify
               themselves at voir dire than do death penalty supporters.
               Review of the voir dire transcripts of automatic appeals
               decided by this court confirms the existence of the problem.
               Although death penalty supporters vastly outnumber
               opponents, it is a rare voir dire transcript where more venire
               persons acknowledge support for capital punishment than
               opposition.

People v. Turner, 690 P.2d 669, 699 (Cal. 1984) (Bird, C.J., concurring and dissenting).

Compare, Ross v. Oklahoma, 487 U.S. 81, 83-84 (1988) (juror initially indicated he could vote

to recommend life if the circumstances were appropriate, but “on further examination by

defense counsel [] declared that if the jury found petitioner guilty, he would vote to

impose death automatically”). See also, Andrea D. Lyon, The Negative Effects of Capital Jury

Selection, 80 Ind. L.J. 52, 53 (2005) (“It’s been my experience that people who oppose the

death penalty tend to be pretty honest about it, but people who support it tend to lie and

will say upon rehabilitation, ‘oh, sure, I’ll consider mitigation if the judge tells me to.’”).

See also Andrea D. Lyon, The Capital Jury, Open Discussion, 80 Ind. L.J. 60, 61 (2005)

(noting that to discern automatic death penalty voters “you have to ask really specific

                                               32
        2:17-cr-20037-JES-JEH # 229              Page 25 of 98



questions”).

        As explained in Susan Rozelle, The Principled Executioner: Capital Juries' Bias and the

Benefits of True Bifurcation, 38 Ariz. St. L.J. 769, 788 (2006):

                Despite [Morgan], the CJP [Capital Jury Project]6 has
                demonstrated that our real-world juries in fact include an
                astonishing number of “automatic death penalty” voters,
                whose opinions about punishment do not depend on the
                evidence offered at sentencing, but instead are triggered
                simply by the fact of conviction....It seems unlikely that jurors
                are intentionally lying about their willingness to follow the
                judge's instructions to consider the evidence at trial and then
                coming clean about it with researchers after the fact. More
                likely, the shockingly high number of automatic death penalty
                jurors seated on capital trials results from a number of factors.
                First, automatic life penalty voters (those who would fail to
                death-qualify for their failure to consider death as a possible
                punishment) tend to have come to their positions through
                conscious reflection.

        Presuming candor at voir dire, these individuals may readily be identified for

exclusion; they know themselves. In contrast, it seems likely that many automatic death

penalty voters simply do not realize that is their position. As Rozelle points out, most

people presumably believe themselves to be open-minded, and willing to consider the

evidence for or against a death sentence. “But when asked to give examples of situations

where ‘they would not vote for the death penalty,’ actual capital jurors offered the




         6
           The Capital Jury Project (“CJP”) is a National Science Foundation-funded, multi-state
 research effort designed to better understand the dynamics of juror decision-making in capital
 cases. The CJP is a loose association of academics from different disciplines (primarily law and
 criminology) and institutions who in 1990 began interviewing jurors in a number of different states
 who had served on capital cases, some of which resulted in a sentence of death, and some a
 sentence of life imprisonment. Analyses of the data collected during these interviews began
 appearing as early as 1993. The studies are maintained by Dr. Jon Sorensen at East Carolina
 University.

                                                    32
        2:17-cr-20037-JES-JEH # 229          Page 26 of 98



following: (1) war time; (2) children playing with a gun; (3) hunting accident or (4) [i]f the

guy was not guilty. “Jurors’ unwillingness to impose a death sentence in these

circumstances is reassuring since, generally speaking, they are not crimes. Thus, while

automatic life penalty voters systematically are swept from capital juries, automatic death

penalty voters regularly are overlooked and seated.” (Id.) A searching voir dire is the only

way in which this problem will be remedied. See, United States v. Quinones, 511 F. 3d 289,

301 (2d. Cir. 2007)(“The bluntness or hesitancy, confidence or discomfort displayed by

prospective jurors as they respond to questions about the possibility of returning a capital

verdict often reveals as much about bias as the actual answers given.”)

              iv.     Leeway to Probe Jurors’ Understanding of the Concept of Mitigation

      The case law is clear that jurors may not make their life or death decision on the

basis of the crime itself, no matter how horrific. The circumstances of the offense and the

offender must be considered. See, e.g., Penry v. Lynaugh, 492 U.S. 302 (1989); Shuman v.

Sumner, 483 U.S. 66 (1987); Spaziano v. Florida, 468 U.S. 447 (1984); Eddings v. Oklahoma, 455

U.S. 104 (1982); Bell v. Ohio, 438 U.S. 637 (1978); Lockett v. Ohio, 438 U.S. 586 (1978);

Woodson v. North Carolina, 428 U.S. 280 (1976).

       A growing body of social science research demonstrates that capital sentencing

jurors often fail to understand or give any effect to the mitigating evidence offered by a

convicted capital defendant. See, Craig Haney, Exoneration and Wrongful Condemnations:

Expanding the Zone of Perceived Injustice in Death Penalty Cases, 37 Golden Gate U. L. Rev.

131 (2006)(“Death-qualified jurors also weigh and evaluate penalty phase evidence

differently. Specifically, they are more likely to endorse numerous aggravating factors

while diminishing the significance of both statutory and non-statutory mitigation.”);
                                               32
        2:17-cr-20037-JES-JEH # 229          Page 27 of 98



Susan Rozelle, The Principled Executioner: Capital Juries’ Bias and the Benefits of True

Bifurcation, 38 Ariz. St. L.J. 769, 790 (2006)(“Nearly half of the CJP respondents admitted

to deciding the proper punishment before they had heard a single piece of evidence on

the issue of punishment. Of these, the overwhelming majority were ‘absolutely

convinced’ and almost all of those remaining were ‘pretty sure.’”); Brooke M. Butler &

Gary Moran, The Role of Death Qualification in Venirepersons' Evaluations of Aggravating and

Mitigating Circumstances in Capital Trials, 26 Law & Hum. Behav. 175, 183 (2002)

(“[D]efendants in capital trials are subjected to juries that are oriented toward accepting

aggravating circumstances and rejecting mitigating circumstances.”); John Blume, et. al,

Probing “Life Qualification” Through Expanded Voir Dire, 29 Hofstra Law Rev. 1209, 1228

(2001)(“[Capital Jury Project] data convincingly demonstrate that a substantial number of

empaneled capital jurors are indeed ‘mitigation-impaired.’”) ; Marla Sandys, Cross-Overs–

Capital Jurors Who Change Their Minds About the Punishment: A Litmus Test for Sentencing

Guidelines, 70 Ind. L. J. 1183, 1220-21 (1995)(same); Constanza & Constanza, Jury Decision

Making in the Capital Penalty Phase, 16 L. & Hum. Behav. 185 (1992)(same).

Capital instructions typically use complex language, unfamiliar words,

one-sentence definitions of terms, and many sentences with double negatives, all of which

make the instructions difficult for jurors to understand. Luginbuhl & Howe, Discretion in

Capital Sentencing Instructions: Guided or Misguided?, 70 Ind. L. J. 1161, 1169 (1995).

Without a coherent guiding explanation, jurors fall back on their own knowledge, but

have little appreciation of many of the concepts in a capital sentencing trial, especially




                                               32
            2:17-cr-20037-JES-JEH # 229            Page 28 of 98



mitigation.7 Id.

        Specifically, many jurors believe that they must unanimously agree that a

mitigating circumstance is present in the case before it can be considered. In fact, as

Eisenberg and Wells report, over sixty percent of jurors in South Carolina capital cases

labor under this significant misperception. Eisenberg & Wells, Deadly Confusion: Juror

Instructions in Capital Cases 79 Corn. L. Rev. 1, 118; see, also Luginbuhl & Howe, 70 Ind. L.

J. at 1167 (49% of jurors thought unanimity was required to give effect to mitigating

circumstances).

        Many jurors also believe that mitigating circumstances must be established beyond

a reasonable doubt. See Luginbuhl & Howe, 70 Ind. L. J. at 1167 (41% of jurors thought

standard of proof for mitigating factors was ‘beyond a reasonable doubt');

Eisenberg & Wells, 79 Corn. L. Rev. at 11 (almost half); Cornell Study (four of

twenty-three thought standard was ‘beyond a reasonable doubt’; seven thought standard

was ‘preponderance of the evidence’; four did not know).




           According to Haney: “Some of this derives from the fact that we seem to have become a
            7

society that has, at this time in our history, a very difficult time conceptualizing and legitimizing
compassion, mercy, charity, and understanding–all concepts that are intertwined with mitigation but which
now have become terribly hard for our citizens to define, harder to assert, and virtually impossible to
connect to something resembling a principled point of view.” Craig Haney, Symposium: The Capital Jury
Project, Taking Capital Jury Seriously 70 Ind. L.J 1223, 1227 (1995) (“Haney IV).
        8
          Moreover, in a test conducted by the Cornell Death Penalty Project to study juror comprehension
(hereinafter "Cornell Study"), the subject of greatest confusion was whether unanimity was required in
considering mitigating evidence. In the study, conducted at Cornell Law School, twenty-three mock jurors
were read a set of model South Carolina instructions for a capital sentencing jury. The jurors were then
immediately given a questionnaire to assess their comprehension of the substance of the instructions. Even
with the instructions having just been read to them, only five of the twenty-three jurors understood that they
did not have to unanimously agree as to the existence of a mitigating circumstance in order to give it effect.
Fifteen of the twenty-three jurors said they all had to agree, and three did not know. John H. Blume,
Theodore Eisenberg & Stephen P. Garvey, Lessons from the Capital Jury Project, in Beyond Repair?
America's Death Penalty 144 (Stephen P. Garvey ed., 2002)
                                                     32
        2:17-cr-20037-JES-JEH # 229         Page 29 of 98



       In addition, many jurors do not understand that they can consider any factor in

mitigation. See Luginbuhl & Howe, 70 Ind. L. J. at 1167 (only 59% understood that they

could consider any evidence as be constituting a mitigating factor); Eisenberg & Wells, 79

Corn. L. Rev. at 11 (less than a third of the jurors understood that a mitigating

circumstance must be proven only to the juror's satisfaction). Furthermore, a significant

number of jurors believe that the death penalty is mandatory for an intentional or vicious

or heinous murder. See Eisenberg, Garvey & Wells, Jury Responsibility in Capital

Sentencing: An Empirical Study, 44 Buffalo Law Review 339 (1996)(“nearly one-third of the

jurors were under the mistaken impression that the law required a death sentence if they

found heinousness or dangerousness”); William S. Bowers, The Capital Jury Project:

Rationale, Design and Preview of Early Findings, 70 Ind. L. J. 1043, 1091 n.32 (1995) (many

jurors); William S. Geimer & Jonathan Amsterdam, Why Jurors Vote Life or Death: Operative

Factors in Ten Florida Death Penalty Trials, 15 Am. J. Crim. L. 1, 41 (1989) (significant

number of jurors believed that death penalty was mandatory or presumed for first degree

murder). In the Cornell Study, only nine of twenty-three jurors understood that once an

aggravating circumstance is established, neither a presumption of a life sentence nor a

presumption of a death sentence exists. Of the remaining jurors, six thought the death

penalty was presumed.

       Indeed, empirical research suggests that capital jurors enter the sentencing phase

with a substantial bias in favor of, or a “presumption” of, death. See Eisenberg & Wells,

79 Corn. L. Rev. at 12-14, 38 n.12; compare Bowers, 70 Ind. L. J. at 1090, Table 6 (in study

of actual capital jurors, one-half had made up their minds as to penalty once they had

                                               32
        2:17-cr-20037-JES-JEH # 229        Page 30 of 98



convicted the defendant); Sandys, 70 Ind. L. J. at 1228 (“one half of the jurors had actually

made up their minds [were ‘absolutely convinced’ or ‘pretty sure’] about the appropriate

penalty once they had convicted the defendant at the guilt phase”).

       Even when jurors do understand, they are likely to operate independently of the

judge’s instructions and fail to properly utilize that information in reaching a fair and just

verdict. For example, in Geimer and Amsterdam's study of Florida jurors, over half of the

jurors interviewed attached little or no significance to the aggravating circumstances and

mitigating circumstances presented. Geimer & Amsterdam, 15 Am. J. Crim. L. at 24. To

the extent such circumstances were considered important, it was for the wrong reasons.

“Some jurors indicated that the list may have helped confirm their understanding that

death was the mandatory or expected recommendation.” Id. In the words of one juror,

“[i]t seemed that the State of Florida called for the death penalty. There didn't seem to be

any choice.” Id. at 25.

       Thus, the Court at voir dire should be permitted to probe deeply into jurors’

understanding of the concept of mitigation. In particular, counsel should be free, in

formulating these questions, to “clearly articulate and underscore the importance of

broadening the focus of the penalty phase inquiry” and be assured that the jurors can

extend their “moral assessment to the issues beyond the guilt-phase crime itself.” Id., at

1229. Otherwise, the defendant may be confronted with a jury likely to decide the

punishment issue during the guilt phase, and unlikely to consider fairly all mitigating

evidence.

       F.     The Court should allow counsel to question potential jurors

              i.      Introduction
                                              32
            2:17-cr-20037-JES-JEH # 229           Page 31 of 98




        Counsel for Mr. Christensen are aware that many Federal trial judges personally

conduct voir dire. In courts where this is the practice, lawyers often do not bother to ask to

participate. The Supreme Court has never held that there is a constitutional right

compelling judges to permit defense counsel an opportunity to question prospective

jurors.9 See e.g., United States v. Duke, 409 F.2d 669, 671 (4th Cir. 1969), Turner v.

Commonwealth, 221 Va. 513, 273 S.E.2d 36, 41 (1980), cert. denied, 451 U.S. 1011 (1981), rev'd

on other grounds, 476 U.S. 28 (1986). But this is no ordinary case. This is a capital case

that has previously been tried once. The conviction and sentence were reversed in this

Court. Attorney conducted voir dire is necessary to safeguard defendant’s due process and

fair trial rights.

        While Rule 24(a) of the Federal Rules of Criminal Procedure gives trial courts

discretion in deciding the scope and method of jury voir dire, United States v.

Magana-Arevalo, 639 F.2d 226 (5th Cir. 1981), this Court has a duty to ensure that capital

defendants receive a fair trial under the Fifth Amendment to the United States

Constitution by uncovering and neutralizing juror prejudice. See generally Turner v.

Louisiana, 379 U.S. 466 (1964) (bailiffs who were also prosecution witnesses were never

asked whether they talked to the jury about the case); Irvin v. Dowd, 366 U.S. 717 (1961)



        9
          In contrast, some courts do see constitutional rights implicated when attorneys are not allowed to
participate in voir dire. See, e.g., Maddux v. State, 825 S.W.2d 511, 514 (Tex. App. 1992) (“The right to
pose such questions is part of the right to counsel under ... the Texas constitution ...”). See also, Oden v.
State, 90 N.W.2d 356, 358 (Neb. 1958) (“The usual and better practice is to permit counsel to conduct the
examination under the direction and supervision of the court.”); State v. Hankins, 441 N.W.2d 854, 866
(Neb. 1989) (“The defendant... has the right to put pertinent questions to prospective jurors...”). Cf. Strube
v. State, 739 P.2d 1013, 1016 (Okl. Cr. 1987) (“Rule six, as well as the ABA Standards Relating to Trial
Courts, Section 2.12 (1976) and the ABA Standards for Trial by Jury, section 15-2.4 (1978), make clear that
participation by ... the defense in voir dire, at least in criminal proceedings, is a right.”)
                                                     35
          2:17-cr-20037-JES-JEH # 229         Page 32 of 98



(jury infected by prejudice due to pretrial publicity); Turner v. Murray, 476 U.S. 28 (1986)

(voir dire required on racial bias when interracial capital crime alleged). While this Court

may well be able to meet any constitutional minimum, or to choose a procedure which

will mask any failing, defendant asks the Court to exercise its discretion and to err, if at

all, on the side of fairness and caution.

          Federal courts have recognized, even in non-capital cases, the importance of

attorney participation in the jury selection process. See, e.g., United States v. Ible, 630 F.2d

389 (5th Cir. 1980); United States v. Ledee, 549 F.2d 990 (5th Cir. 1977). In Ible, the Court

stated:

          [W]hile Federal Rule of Criminal Procedure 24(a) gives wide discretion to
          the trial court, voir dire may have little meaning if it is not conducted at
          least in part by counsel. The "federal" practice of almost exclusive voir
          dire examination by the court does not take into account the fact that it is
          the parties, rather than the court, who have a full grasp of the nuances and
          the strengths and weaknesses of the case ... Experience indicates that in
          the majority of situations questioning by counsel would be more likely to
          fulfill the need than an exclusive examination in general terms by the trial
          court.
                                     *************
          More recently, records reviewed in this court reflect a new pattern by
          trial courts. The trial judge will explain the nature of the case in general
          terms, point out the parties and counsel, cover the most basic points of
          law (burden of proof, presumption of innocence, right to remain silent,
          etc.), explain the procedures and schedule to be followed and then turn
          the questioning over to trial counsel. We encourage this approach.


Ible, 630 F.2d at 395, n. 8; emphasis added. As Federal judges experiment with attorney

participation in voir dire, a majority find the practice preferable in certain cases. See, Report

of the Committee on Juries of the Judicial Council of the Second Circuit, 12-31 (August 1984)

(Judges in criminal cases favored the experimental procedure by a 12-4 vote). See also,

                                                35
         2:17-cr-20037-JES-JEH # 229                 Page 33 of 98



Ninth Circuit, Manual on Jury Trial Procedures (2013) § 2.5 Attorney Participation in Voir

Dire (“Under both the criminal and civil rules (Fed. R. Crim. P. 24(a) and Fed. R. Civ. P.

47(a)), direct attorney participation in the voir dire examination is discretionary with the

court. Many courts permit attorney voir dire. The extent of attorney participation varies

greatly from court to court. Some courts permit attorneys to participate orally in voir dire,

some permit attorney participation via written questions, and others use a combination of

the practices.”)

                 ii.     Capital Punishment Questioning is Unique

       In capital cases, requests for attorney participation in voir dire are routinely made

and routinely granted. Both the legislative and judicial branches recognize that death

penalty cases are different when it comes to determining the structure of jury selection.

Fed. R. Crim. P. 24(b) itself demonstrates that capital trials are different from non-capital

actions.10 Death penalty cases are different, and nearly every member of the Supreme

Court since Furman, has so declared.11 Furman v. Georgia, 408 U.S. 238 (1972). Any lawyer

who has experienced voir dire in a capital case knows why this is true.

        In the modern era, probing juror punishment views, particularly about death as a




         18 U.S.C. § 3432 requires that “at least three entire days before commencement of trial ... a person
        10

 charged with ... [a] capital offense ... shall ... be furnished with ... list of the veniremen.” Fed. Crim. Proc.,
 Rule 24(b) requires “20 peremptory challenges” for “each side” in cases where the “offense charged is
 punishable by death ...” Otherwise, the “defendant or defendants jointly” are entitled to “10 peremptory
 challenges.
         11
           “[E]very member of this Court has written or joined at least one opinion endorsing the
 proposition that because of its severity and irrevocability, the death penalty is qualitatively different from
 any punishment, and hence must be accompanied by unique safeguards ....” Spaziano v. Florida, 468
 U.S. 447, 468 (1985) (Stevens, J., dissenting); Woodson v. North Carolina, 428 U.S. 280, 304-305
 (1976).

                                                       47
        2:17-cr-20037-JES-JEH # 229          Page 34 of 98



sanction, is unfamiliar in federal courts, particularly in jurisdictions like the District of

Vermont located in a state that does not employ the death penalty. Experience from the

trial of capital cases in state courts teaches that extracting reliable information regarding

venire members’ views on the death penalty is a delicate operation. To the uninitiated, it

is often confusing and complex. “Given the important, delicate and complex nature of the

death qualification process, there can be no substitute for thorough and searching

inquiry....” State v. Williams, 550 A.2d, at 1182; see also, United States v. Quinones, supra,

511 F. 3d 289, 300-301 (“[W]e observe that this case appears to present a rare exception to

the general practice of district courts in this circuit, which, in selecting capital juries, have

routinely employed some oral voir dire in resolving disputed Witt- Witherspoon challenges.

The practice is commendable.”).

       For example, courts and commentators recognize that many jurors’ initial

responses to death-qualifying questions cannot be taken at face value. The Supreme Court

observed as much in Gray v. Mississippi, 481 U.S. 648, 662-663 (1987) (“[D]espite their

initial responses, the venire members might have clarified their positions upon further

questioning and revealed that their concerns about the death penalty were weaker than

they originally stated. It might have become clear that they could set aside their scruples

and serve as jurors.”) The Court in Wainwright v. Witt, supra, 469 U.S. 423, 425, recognized

that a searching inquiry is often necessary before jurors can be excluded on the basis of

moral, philosophical or practical reservations regarding a particular punishment: “[T]hese

veniremen may not know how they will react when faced with imposing the death



                                               47
        2:17-cr-20037-JES-JEH # 229              Page 35 of 98



sentence, or may be unable to articulate, or may wish to hide their true feelings.”12 It is for

this reason that the Supreme Court has often assumed, without suggesting it was

deciding, that counsel would at least be permitted to participate in the death qualification

process.

                As with any other trial situation where an adversary wishes to
                exclude a juror because of bias, then, it is the adversary
                seeking exclusion who must demonstrate, through
                questioning, that the potential juror lacks impartiality.

Wainwright v. Witt, supra, 469 U.S., at 423.

       The Supreme Court has often noted defense counsel’s failure to participate in

death-qualification as indicative of support for, or at least acquiescence in, the court's

ruling on a juror's impartiality. “In this regard it is noteworthy that in this case the court

was given no reason to think that elaboration was necessary; defense counsel did not ...

attempt rehabilitation.” Id., at 430-431.

        Adams v. Texas, supra, 448 U.S. 38 (1980), as interpreted in Wainwright v. Witt, supra,

469 U.S. 412 (1984), modified the stringent “automatic” and “unmistakably clear”

standard that must be met before a juror’s punishment views could result in

disqualification. Compare Witherspoon v. Illinois, supra, 391 U.S. 510, 520 n. 9, 522, n.21,

with Adams v. Texas, 448 U.S., at 45 (before a cause challenge is granted, the juror's

punishment views must “prevent or substantially impair the performance of his duties as




         12
            By way of example, the Witt Court cited excerpts from voir dire in O'Bryan v.
 Estelle, 714 F.2d 365, 379 (5th Cir. 1983), cert. denied, 465 U.S. 1013 (1984), demonstrating a
 juror's confused and seemingly contradictory answers to punishment related questions. 469 U.S., at
 425, n.6.

                                                    47
       2:17-cr-20037-JES-JEH # 229                  Page 36 of 98



a juror ...”) and Wainwright v. Witt, 469 U.S. at 424 (the “standard is whether the jurors

views would ‘prevent or substantially impair the performance of his duties as a

juror...’.”). While this relaxed somewhat the rigors of inquiry on the “anti-death penalty”

side of the punishment equation, in the long run it complicates matters. This is because

“death-qualification,” actually “punishment-qualification” now becomes a

three-dimensional phenomenon for the interrogator.

       First, jurors who are “substantially impaired” by virtue of anti-capital punishment

views must be identified. Second, jurors who are “substantially impaired” by virtue of

pro-capital punishment views must be identified.13 See Morgan, supra. Third, identification

of venire members who are substantially impaired in considering lawful mitigating

evidence is necessary. “Presumably ...a juror who thinks a ‘bad childhood’ is never

mitigating must also be excluded.” Morgan, 504 U.S. at 7, n.3 (Scalia, J., dissenting).

Counsel is simply in a better position to accomplish this required line of questioning,

especially as to mitigation questions.14



        13
          Sometimes phrased in now-outdated Witherspoon terms, courts refer to such jurors as having
“automatic death penalty” views. This means they are jurors “biased in favor of the death penalty under
all circumstances,” Patterson v. Commonwealth, 222 Va. 653, 659, 283 S.E.2d 212, 216 (1981), or who
have “an unalterable bias in favor of...the extreme death penalty.” Clozza v. Commonwealth, 228 Va.
124, 142, 321 S.E.2d 273, 276 (1984) cert. denied, 469 U.S. 1230 (1985). After Witt, “automatic” is not
the applicable standard. Nevertheless, these potential jurors are often referred to as “automatic death
penalty jurors” or ADPs.


        14
             In State v. Williams, 550 A.2d, at 1182-83, this type of death qualification was discussed.
                  Our examination of the record indicates ten instances in which the trial
                  court, faced with a jury who favored the death penalty in certain cases,
                  refused defendant’s request to inquire whether a conviction for both murder
                  and rape should cause the juror to refuse to consider mitigating factors. As
                  we stated in State v. Bey II, 112 N.J. 123, 152 (1988), the standard for
                  exclusion for cause of jurors derived from Witherspoon v. Illinois, 391 U.S.
                  510 (1968), Adams v. Texas, 448 U.S. 38 (1980), and Wainwright v. Witt,
                                                       47
         2:17-cr-20037-JES-JEH # 229               Page 37 of 98



                iii.     Judge As Referee or Advocate?

       Each of the participants in capital voir dire has a role which is highly differentiated.

It is unwise and indeed unseemly for a trial judge to be placed in a position of pulling a

juror in one direction or another (i.e., trying to rehabilitate) when the juror is uncertain of

his own views or, perhaps, is even dissembling.15

     Additionally, the trial judge does not know enough of the facts of the case, from the

defense perspective, to thoroughly protect defendant’s rights. “This Court has previously

stressed that voir dire examination not conducted by counsel has little meaning.” United

States v. Corey, 625 F.2d 704, 707 (5th Cir. 1980). While a defense lawyer’s failure to

adequately cover all critical aspects of capital voir dire is almost certain to meet

constitutional standards,16 no such presumption of competency or tactical motivation will

aid a trial judge in his or her lonely journey across the jury selection minefield.17 See, e.g.,



                469 U.S. 412 (1985), applies to jurors who support the death penalty as
                well as those opposed . . . The issue is whether the juror’s capacity to credit
                the evidence in mitigation would be 'substantially impaired' within the
                meanings of Adams and Witt. Bey II, supra, 112 N.J. at 154.
         15
            Citizens are unfortunately not always candid during death qualification. They may wish to
 “get on” or “get off” the jury depending on their motivation. See, e.g., Gray v. Mississippi, 481 U.S. at
 653 n. 4, where the “plurality . . . hints that . . . potential jurors may not have been properly excludable
 for cause because they were merely feigning objections to capital punishment in order to avoid jury
 service.” Although the dissent argues “the Constitution certainly permits the exclusion for cause of
 potential jurors who lie under oath about their views of capital punishment”, no one suggests such jurors
 do not exist. Gray, 481 U.S. at 676 (Scalia, J., dissenting).


         16
           But see generally, Marzullo v. Maryland, 561 F.2d 540, 546 (4th Cir. 1977), cert. denied, 435
 U.S. 1011 (1978) (The attorney's conduct at the voir dire . . . failed to protect client); Cannellas v.
 McKenzie, 160 W.Va. 431, 236 S.E.2d 327, 331 (1977) (“other instances” of ineffective assistance
 included counsel's failure to interrogate prospective jury members about whether they had read
 prejudicial newspaper articles immediately before trial).
         17
            It seems counter-productive to appoint “learned” counsel, pursuant to 18 U.S.C. § 3599(a) and
(b), experienced in capital jury selection and then limit counsel’s input to the awkward and time consuming
                                                      47
         2:17-cr-20037-JES-JEH # 229              Page 38 of 98



See, e.g., Nicklasson v. Roper, 491 F. 3d 830, 836 (8th Cir., 2007)(“By failing to recognize the

need for additional death qualification voir dire in the face of contradictory responses by

fifteen potential jurors, the Missouri Supreme Court may have overlooked essential

demands of fairness.”); State v. Williams, 550 A.2d at 1186 (reversing death penalty case)

(“Based on an independent review . . . we find the trial court relied much too heavily on

close-ended questions, and on several occasions did not ask adequate follow up

questions...”).

       On a more practical level, it is essential for the Court to pay strict attention to the

jurors’ responses and demeanor. Wainwright v. Witt, supra, 469 U.S. at 426, 428, 105 S.Ct.

844 (noting trial court's finding of bias “is based upon determinations of demeanor and

credibility that are peculiarly within a trial judge’s province” and “this is why deference

must be paid to the trial judge who sees and hears the juror”). See also, United States v.

Quinones, supra, 511 F. 3d 289, 300-301 (“Mindful of this fact, the Supreme Court, in

virtually every capital voir dire case from Witt through Uttecht, has emphasized a trial

court's opportunity to observe demeanor in according deference to removal decisions.”)

“[T]he manner of the juror while testifying is oft times more indicative of the real

character of his opinion than his words.” Reynolds v. United States, 98 U.S. 145, 156 (1879).

Such a focus is “peculiarly within a trial judge's province” and is undermined by

concentration on the next question or topic required of the interrogator. Witt, 469 U.S. at

428.




role of suggesting follow-up questions to the Court for each juror.

                                                     47
         2:17-cr-20037-JES-JEH # 229                Page 39 of 98



                iv.      Other Jurisdictions

       Many states, either through statute or court rule, specifically permit attorney-

conducted voir dire as of right in all criminal proceedings.18 Some only do so in capital

cases.19 But the common practice in American death penalty trials is to permit the lawyers

to ask questions. Citing Gutman, The Attorney-Conducted Voir Dire of Jurors: A

Constitutional Right, 39 Brooklyn L.Rev. 290, 324 (1972), the Commentary to the American

Bar Association Standards for Criminal Justice (2nd Ed. 1986), Trial by Jury,

§ 15-2.4, states that “the overwhelming majority of state courts hold that attorney-

conducted voir dire in criminal cases is essential to fundamental fairness under state

constitutions, as well as the Sixth Amendment.” Id., at 55. The Standards at issue

remained in the Third Edition (1996) and through some addenda published in 2005. This




         18
             See, e.g., Ala. Rule Crim. Proc. 18.4(c) (“The court shall permit the parties or their attorneys a
 reasonable examination of prospective jurors.”); Fields v. City of Alexander City, 597 So.2d 242, 244
 (Ala. Cr. App. 1992) (“It is readily apparent that the use of mandatory term ‘shall’ in Rule 18.4(c) . . .
 requires that parties or their attorneys have the absolute right to conduct a reasonable examination of
 prospective jurors . . .” The rule is "in line with Alabama practice and local custom." Id.); Ark. Rule
 Crim. Proc. 32.2 (“The judge shall also permit such additional questions by the defendant or his attorney
 . . .”); Fauna v. State, 582 S.W.2d 18, 19 (Ark. 1979) (The trial judge is required to permit reasonable
 questions by the defendant or his attorney.); Article 786, La. Code Crim. Proc. (“The court, the state and
 the defendant shall have the right to examine prospective jurors.”); Nev. Rev. Stat. 175.031 (“The . . .
 defendant or his attorney . . . are entitled to supplement the examination by such further inquiry as the
 Court deems proper. Any supplemental examination must not be unreasonably restricted.”); N.C. Gen.
 Stat. §15 A-1214(c) (“The . . . defense counsel . . . may personally question the prospective jurors
 individually . . . . [and] is not foreclosed from asking a question merely because the court has previously
 asked the same or similar question.”); Ohio Rule Crim. Proc. 24(A) (The “court shall permit the state and
 defense to supplement the examination by further inquiry.”); Okl. Rule Dist. Courts 6 (1992) (“The
 parties or the attorneys shall be allowed a reasonable opportunity to supplement such examination.”).
        19
           South Carolina and Texas confer upon defense counsel a right by statute to personally question
jurors in death penalty cases. See S.C. Rev. Stat. § 16-3-20 (In “cases involving capital punishment any
person called as a juror shall be examined by the attorney for the defense.”); State v. Atkins, 350 S.E.2d 302,
304 (S.C. 1987) (denial of attorney participation in capital voir dire error); Tex. Code Crim. Proc. Art.
35.17(2) (“Then, on demand of the state or defendant, either is entitled to examine each juror on voir dire
individually and apart from the entire panel, and may further question the juror on the principle propounded
by the court.”).
                                                      47
        2:17-cr-20037-JES-JEH # 229          Page 40 of 98



is surely true of the practice in the vast majority of states.

              v.      Cause Challenges

      While a judge is obviously capable of asking whether venire members would follow

the law and “lay aside” any objectionable opinions or impressions and “render a verdict

based upon admissible evidence alone,” or ask similar boilerplate and leading questions,

voir dire of that nature will be inadequate in this racially sensitive death penalty case.

“This is because the deeply rooted nature of juror bias often precludes discovering it

through general fairness and ‘follow the law’ type questions.” Nicklasson v. Roper, 491 F.3d

830, 837 (8th Cir.2007) (quoting Morgan v. Illinois, supra, 504 U.S. 719, 734-36, 112 S.Ct.

2222, 119 L.Ed.2d 492); see Witt, 469 U.S. at 424, 105 S.Ct. 844 (observing that

“determinations of juror bias cannot be reduced to question-and-answer sessions which

obtain results in the manner of a catechism”).

        In State v. Williams, supra, the Court reversed a death sentence in part because “the

tenor of the questions often appears to lead the juror inevitably to the ‘correct’

response...” A capital defendant has a due process right to ferret out venire members who

are prejudiced. It is not up to the Court to do this for defendant. “[O]ur jury selection

system permits parties to protect themselves against prejudice by allowing [attorney voir

dire] . . . to exclude unacceptable jurors.” State v. Hedgepath, 310 S.E.2d 920, 922 (N.C. App.

1984). In capital cases, attorney participation will lead to an “enhanced record [which] is

imperative to society's interest in a fair trial.” State v. Williams, 550 A.2d at 1182. As a

practical matter, how can a judge actually and thoroughly commit to using his or her

considerable authority to “discover basis for intelligent exercise of cause and peremptory

                                               47
        2:17-cr-20037-JES-JEH # 229           Page 41 of 98



challenge . . .” State v. Jones, 596 So.2d 1360, 1366 (La.App. 1992). “We are convinced that

prohibiting attorney-conducted voir dire altogether may seriously impede that objective.”

Whitlock v. Salmon, 752 P.2d 210, 212 (Nev. 1988).

              vi.    Peremptory Challenges

      Peremptory challenges remain one of the most important rights of the accused.

Swain v. Alabama, 380 U.S. 202 (1965). “A trial court commits reversible error if, by unduly

restricting voir dire, it substantially impairs the peremptory challenge right.” United States

v. Johnson, 584 F.2d 148, 155 (6th Cir.1978), cert. denied, 440 U.S. 918,

99 S.Ct. 1239, 1240, 59 L.Ed.2d 469 (1979).

        In view of the sensitive and complex issues in this case, counsel’s participation in

questioning of prospective jurors on certain limited topics is essential. Such a ruling

would permit counsel to make an individual judgment regarding peremptory challenges

rather than a stereotypical assumption or a crude guess, thereby impairing the

peremptory challenge right. See United States v. Harris, 542 F.2d 1283, 1294 (7th Cir.), cert.

denied, 430 U.S. 934 (1976) (“T]he defendants must be permitted sufficient inquiry into the

backgrounds and attitudes of prospective jurors to enable them to exercise intelligently

their peremptory challenges”); United States v. Ledee, 549 F.2d 990, 993 (5th Cir.), cert.

denied, 434 U.S. 902 (1977) (“Peremptory challenges are worthless if trial counsel is not

afforded an opportunity to gain the necessary information upon which to base such

strikes.”).

              vii.   Social Science Evidence

      When the judge conducts the voir dire, it usually consists of leading questions which

cause prospective jurors to agree unquestioningly. It is not uncommon to hear a judge ask
                                                47
        2:17-cr-20037-JES-JEH # 229          Page 42 of 98



a prospective juror, “You can be fair and impartial, can’t you?” to which the obvious

appropriate answer is, “yes.” Few jurors ever dare to disagree. Social science studies have

repeatedly shown that jurors are acutely aware of even the most subtle cues or indications

from the judge. Fearing the court’s disapproval, jurors will usually respond to the court’s

queries in a manner they believe is acceptable to the court without actually considering

their own individual and honest responses. Note, Judges’Non-Verbal Behavior in Jury Trials:

A Threat to Judicial Impartiality, 61 Va. L. Rev. 1266 (1975); see Broeder, Voir dire

Examinations: An Empirical Study, 38 S.Cal. L. Rev. 503, 506, 513 (1965). As the Supreme

Court has noted, the influence of the trial judge on the jury “is necessarily and properly of

great weight” and “his lightest word or intimation is received with deference, and may

prove controlling.” Oeurcia v. United States, 289 U.S. 466, 470 (1933) (quoting Starr v.

United States, 150 U.S. 614, 626 (1894)).

       Thus, attorney conducted voir dire is a more effective tool for eliciting bias than

questioning from the court alone. The social distance between the attorney-questioner

and the prospective jurors is reduced, and jurors may feel less inhibited about offering

more candid responses. Furthermore, the judge cannot have the same interest in

discerning juror bias as do the adversaries, who may also be more sensitive to juror

responses that require follow-up inquiry. Moreover, the trial judge is less familiar with

the evidence and case theories than are the parties. In United States v. Ledee, 549 F.2d 990,

993 (5th Cir. 1977), the Court stated:

              A judge cannot have the same grasp of the facts, the
              complexities and nuances as the trial attorneys entrusted with
              the preparation of the case. The court does not know the
              strength and weakness of each litigant’s case. Justice requires
              that each lawyer be given an opportunity to ferret out possible
                                               47
          2:17-cr-20037-JES-JEH # 229       Page 43 of 98



               bias and prejudice of which the juror himself may be unaware
               until certain facts are revealed.

See also Frates & Green, Jury Voir Dire: The Lawyer's Perspective, 2 A.B.A. Litigation

(1976).

          Attorney conducted voir dire is the standard practice in most state courts in death

penalty cases, and for good reason. Social science research demonstrates that attorneys

are more effective than judges in eliciting candid self-disclosure from potential jurors.

          Attorney conducted voir dire minimizes the pressure to conform to a set of

perceived judicial standards that arises due to questions from the judge. In one study,

subjects changed their answers almost twice as much when questioned by a judge as

when interviewed by an attorney. Jones, Judge-Versus Attorney-Conducted Voir dire, 2

Law and Human Behavior 131 (1987). Thus, “trial courts should be especially sensitive

to counsel’s requests to supplement the court’s voir dire examination [and] should be

sensitive to permitting attorneys to conduct some voir dire.” State v. Williams, 550 A.2d at

1189, n.10.

                viii.   ABA Standards

          After initially recommending that judges have the option of conducting voir dire

without permitting counsel to question jurors personally, the American Bar Association

reversed its position. It now recommends at least some personal participation in voir

dire by counsel in every case, not just death penalty cases. American Bar Association,

Standards for Criminal Justice (2nd Ed, 1986 and 3rd Ed, 1995), Trial by Jury, § 15-2.4

provides:



                                              47
       2:17-cr-20037-JES-JEH # 229               Page 44 of 98



               Questioning of jurors should be conducted initially and
               primarily by the judge, but counsel for each side should
               have the opportunity, subject to reasonable time limits, to
               question jurors directly, both individually and as a panel.

       The Standard further advises that if the court has reason to believe that jurors

have been previously exposed to information about the case, “counsel should be given

liberal opportunity to question jurors individually about the existence and extent of

their preconceptions.” Id.

       The Commentary to the 1986 Standard recognizes “[t]here are limits to what a

trial judge can do in conducting an adequate examination.” Id. at 54. This is so because

the trial judge will not be familiar with many important aspects of the case. “The court’s

task in voir dire examination must be to control counsel's inquiry and not to presume

unto itself the role of defendant’s advocate.” Gutman, supra, at 326-327.

               ix.      Judicial Economy


        Upon request, voir dire must cover certain topics, and the Court must ask

certain questions.20 Permitting counsel to simply ask questions is far more efficient


       20
          A trial judge does not have unlimited discretion to ignore proposed questions, nor to arbitrarily
refuse such questions. See Nicklasson v. Roper, 491 F.3d 830, 836, n.4 (8th Cir.2007); United States v.
Lewin, 467 F.2d 1132 (7th Cir. 1972). For example, in United States v. Hill, 738 F.2d 152 (6th Cir.
1984), the district court refused to ask the venire regarding the presumption of innocence. Reversing,
the Court of Appeals reasoned: “A negative or hesitant answer from any prospective juror would surely
have produced a defense challenge and, if the judge did not excuse the prospective juror, the exercise
of a peremptory challenge by defense counsel.” 738 F.2d at 153. See also United States v. Contreras-
Castro, 825 F.2d 185 (9th Cir. 1987) (although the court questioned prospective jurors regarding their
relationship with law enforcement officers and general questions regarding impartiality, the court's
failure to question the entire panel about specific bias concerning the veracity of government-agent
                                                    44
      2:17-cr-20037-JES-JEH # 229               Page 45 of 98



that wasting time proposing written questions, and requesting follow up questions

after a juror discloses information on certain critical topics. This seems a small request

from a citizen who is facing death.21

        Individual and sequestered voir dire is also necessary in a capital case.




witnesses was reversible error); United States v. Ible, 630 F.2d 389 (5th Cir. 1980) (questions
concerning prospective juror’s moral or religious beliefs regarding alcohol was a “very appropriate”
area for inquiry in a trial for possession of counterfeit currency where the government intended to
introduce evidence that the defendant traded the currency for alcohol); United States v. Dellinger, 472
F.2d 340 (7th Cir. 1972) (failure to conduct minimal inquiry into jurors' attitudes regarding the
Vietnam protest and towards the youth culture was held to be error in a prosecution arising out of anti-
war demonstration), cert. denied, 410 U.S. 970 (1973); United States v. Poole, 450 F.2d 1082 (3rd Cir.
1971) (reversed for failure to ask whether “you or any member of your family ever been the victim . .
.”); United States v. Napoleone, 349 F.2d 350 (3rd Cir. 1965) (reversible error to refuse to inquire into
whether jurors had a repugnance towards liars or lying where crux of defense to charge of false
impersonation was that while defendant had lied regarding the purpose of his investigation he did not
present himself as a federal officer); cf. United States v. Magee, 821 F.2d 234 (5th Cir. 1987) (refusal
to question jurors in a drug conspiracy case regarding their use of marijuana was not error where the
court questioned jurors concerning their use and attitude regarding drugs in general).
        21
           Permitting the defense attorney leave to ask questions of venire members creates no hurdle for
the government in obtaining a death verdict. Judge Hancock ruled that counsel could ask questions of
jurors in United States v. Chandler (N.D. Al. No. 90-CR-226). (See 1/31/91 Chandler hearing transcript
at 6). Mr. Chandler was sentenced to death. United States v. Chandler, 996 F.2d 1073 (11th Cir. 1993),
cert. denied, 512 U.S. 1227 (1994). Likewise, capital defendants in United States v. Garza, 63 F.3d 1342
(5th Cir. 1995), cert. denied, 519 U.S. 825 (1996); United States v. Tipton, 90 F.3d 861 (4th Cir. 1996),
cert. denied sub nom., Roane v. United States, 520 U.S. 1253 (1997); United States v. McCullah, 76
F.3d. 1087 (10th Cir. 1996), cert. denied, 520 U.S. 1213 (1997); United States v. Jones, 132 F.2d 232
(5th Cir. 1998), cert. granted, 525 U.S. 809 (1998), aff'd, 527 U.S. 373 (1999); United States v. Hall, 152
F.3d 381 (5th Cir. 1998), cert. denied, 119 S.Ct. 1767 (1999); United States v. McVeigh, 153 F.3d 1166
(1998), cert. denied 119 S.Ct. 1148 (1999); United States v. Webster, 162 F.3d 308 (5th Cir. 1998), cert.
denied, 120 S.Ct. 83 (1999); United States v. Battle, 173 F.3d 1343 (11th Cir. 1999), cert. denied, 2000
U.S. LEXIS 1971 (3/20/00); United States v. Aquila Marcivicci Barnette (W.D. NC No. 3:97CR23-P);
United States v. Billie Allen and Norris Holder (E. D. MO CR No. 4:97 CR 0141 ERW (TCM)); United
States v. David Paul Hammer (M.D. PA No. 4-96-CR-239); United States v. Jeffrey Williams Paul
(W.D. AR No. 6:96CR60022-001); United States v. Richard Stitt (E.D. VA 2:98CR47); and United
States v. Daniel Lee (D. AR CR No. LR-CR-97-243) were also sentenced to death. In each case, the
lawyers were allowed to ask potential jurors questions.

                                                    45
      2:17-cr-20037-JES-JEH # 229         Page 46 of 98



Punishment questioning in a group setting carries with it 1) a danger that other

jurors, who listen to the answers of fellow potential jurors, may be contaminated or

improperly influenced by those responses and thus 2) may shade their answers based

on what they hear and 3) is demonstrably inferior in identifying biased jurors and 4)

requires repeated exposure to questions about the death penalty which presume guilt

and creates a less than neutral jury. The Benchbook for United States District Court

Judges, §3.01, ¶(A)(7), p. 117, recommends that punishment questions be posed

individually “at sidebar ...” See also Chambers to Chambers, Vol. 10, No. 1, pp. 3-7

(Federal Judicial Center 1995). The Resource Guide for Managing Capital Cases, Chapter

III, states that district judges used a combination of group (for general issues) and

individual (for death penalty issues) voir dire. The recommended procedure should be

followed in this case for death penalty issues, as well as for pretrial publicity issues,

because the danger of jury contamination is the same.

       Individual questioning of jurors is necessary in a capital case. This is the near

uniform practice in federal capital cases. Likewise, district courts consistently perform

or permit such individual questioning out of the presence of other jurors so as to avoid

the potential contamination of an entire group of jurors and to reduce the deleterious

effects of questions regarding punishment. Since individual questioning is already

necessary, it takes no additional time to question jurors separated from the pool.

       One need only review the defense Motion to Change Venue to understand how
                                             46
       2:17-cr-20037-JES-JEH # 229         Page 47 of 98



much publicity has been generated by Mr. Christensen’s case. Virtually every court

hearing results in the publication of an article by the local newspaper, and local news

stations cover the case as well. At the risk of sounding repetitive, this is the most high

profile case to strike this area in a generation. While the events that are the subject of the

charges in this case were not as dramatic or nationally publicized as the Oklahoma

Federal Building bombing and resulting loss of life discussed by the Tenth Circuit in

United States v. McVeigh, 153 F.3d 1166 (10th Cir., 1998), McVeigh is cited in the 2013

Benchbook for U.S. District Court Judges on the issue of voir dire both to death qualify and

on pretrial publicity. The Tenth Circuit’s ruling in the McVeigh case explains in various

ways that there, the District Court took “...strong measures to ensure juror impartiality

in the face of publicity.” Id., at 1184-85. In Mr. McVeigh’s case, there had been a

confession, and media coverage concerning the nature of the investigation. The McVeigh

court explained that: “Granted, the fact that potential jurors declare that they can

remain impartial in the face of negative pretrial publicity is not always dispositive the

question.” [citation omitted] Id., at 1184-85. The Tenth Circuit in McVeigh noted in

passing that “...each of the seated jurors was individually questioned about his or her

ability to set aside the effects that any exposure to pretrial publicity may have had....”

Id., at 1184-85.




                                              47
       2:17-cr-20037-JES-JEH # 229       Page 48 of 98



III.   Examples From Other Federal Capital Cases.

       In an effort to provide this Court with exemplars of materials and information

that has been used during the course of death penalty case jury selection in other cases,

the defense is submitting some supporting exhibits. These exhibits are as follows:

       A. The display that was used by District Judge J. Michael Seabright in selecting a

          jury in 2014 in United States v. Naeem Williams, in the District of Hawaii (Case

          No. CR-06-00079-JMS).

       B. District Judge Sorokin’s introductory comments to the jury panel prior to voir

          dire in 2016 in United States v. Gary Lee Sampson (Case No. CR 01-10384-LTS).

       C. A series of visual aids explaining death penalty concepts to jurors that

          were used in several other cases. These exhibits are preceded by a

          declaration from Capital Resource Counsel Matthew Rubenstein. Mr.

          Rubenstein also assisted in the preparation of the jury selection ‘exhibit’

          used in the Naeem Williams trial.

       D. Declaration of Kevin McNally regarding the need for individual and

          sequestered voir dire.

       E. Order regarding jury selection entered by Judge A. Richard Caputo in 2016

          in United States v. Con-Ui, in the Middle District of Pennsylvania (Case No.

          13-CR-00123-ARC) (twelve jurors called per day for voir dire).

       F. Order regarding jury selection entered by Judge Geoffrey W. Crawford, in
                                            48
2:17-cr-20037-JES-JEH # 229         Page 49 of 98



   2018 in the District of Vermont (Case No. 01-CR-00012-gwc) (ten jurors

   called per day for voir dire).

WHEREFORE, Defendant requests the following:

      1. Inform each individual venireperson, at every stage of the

          proceedings, that punishment questions are required as part of the

          selection process, and that there is absolutely no suggestion that

          Brendt Christensen is guilty simply because such questions are asked;

      2. Allow counsel to conduct individual voir dire, outside the presence of

          other venirepersons; and

      3. Carefully evaluate challenges with an eye towards the principles

          articulated within this Motion.

      Respectfully submitted,

      /s/Elisabeth R. Pollock                   /s/ George Taseff
      Assistant Federal Defender                Assistant Federal Defender
      300 West Main Street                      401 Main Street, Suite 1500
      Urbana, IL 61801                          Peoria, IL 61602
      Phone: 217-373-0666                       Phone: 309-671-7891
      FAX: 217-373-0667                         Fax: 309-671-7898
      Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

      /s/ Robert Tucker                         /s/ Julie Brain
      Robert L. Tucker, Esq.                    Julie Brain, Esq.
      7114 Washington Ave                       916 South 2nd Street
      St. Louis, MO 63130                       Philadelphia, PA 19147
      Phone: 703-527-1622                       Phone: 267-639-0417
      Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com


                                      49
      2:17-cr-20037-JES-JEH # 229        Page 50 of 98



                              CERTIFICATE OF SERVICE

      I hereby certify that on February 8, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            50
             Trial     Case 1:06-cr-00079-JMS-KSC
                                                      Sent 35170 Trial
                               2:17-cr-20037-JES-JEHDocume
                                                      # 229 Page 51 of
                                                                    Filed
                                                                       98 01/15/14 Page 1 of 1 PageID #:
                                                                                     Note: See next page for version with ECF heading removed.




                                         Eligibility Phase               Determination of Punishment                     Sentence

       Indictment                 1. Defendant at least 18 when             Statutory &           Mitigating
  Count 1: Capital Eligible       capital offense committed                 Non Statutory          Factors
                                                                            Aggravating
                                             AND                            Factors
  Count 2: Capital Eligible
                                  2. Defendant acted with the
  Counts 2-4: Not Capital         required level of intent
  Eligible

                                             AND
                                  3. Statutory aggravating
                                  factor


 Guilty
 Counts 1 or 2                                                                                                   12 Votes
    or                            All 3 Unanimously Found                                                        for life            Life
 Counts 1 and 2                   Beyond a Reasonable Doubt
                                                                            Jury to decide whether the proved
                                                                            aggravating factors sufficiently
                                                                            outweigh the proved mitigating       Not
Not Guilty
                                                                            factors sufficiently to justify a    Unanimous           Life
Counts 1 and 2
                                 All 3 NOT Unanimously Found                sentence of death.
Guilty or                        Beyond a Reasonable Doubt
Not Guilty                                                                                                       12 Votes
Counts 2-4                                                                                                       for Death           Death




                                                                    EXHIBIT A
             Trial            2:17-cr-20037-JES-JEH # 229
                                                             Sentencing  Trial
                                                                  Page 52 of 98




                                      Eligibility Phase               Determination of Punishment                  Sentence

       Indictment              1. Defendant at least 18 when            Statutory &           Mitigating
  Count 1: Capital Eligible    capital offense committed                Non Statutory          Factors
                                                                        Aggravating
                                          AND                           Factors
  Count 2: Capital Eligible
                               2. Defendant acted with the
  Counts 2-4: Not Capital      required level of intent
  Eligible

                                          AND
                               3. Statutory aggravating
                               factor


 Guilty
 Counts 1 or 2                                                                                              12 Votes
    or                         All 3 Unanimously Found                                                      for life          Life
 Counts 1 and 2                Beyond a Reasonable Doubt
                                                                        Jury to decide whether the proved
                                                                        aggravating factors sufficiently
                                                                        outweigh the proved mitigating      Not
Not Guilty
                                                                        factors sufficiently to justify a   Unanimous         Life
Counts 1 and 2
                              All 3 NOT Unanimously Found               sentence of death.
Guilty or                     Beyond a Reasonable Doubt
Not Guilty                                                                                                  12 Votes
Counts 2-4                                                                                                  for Death         Death
       2:17-cr-20037-JES-JEH
        Case 1:01-cr-10384-LTS# 229
                                Document
                                    Page2523
                                         53 of 98
                                               Filed 09/21/16 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA            )
                                     )
v.                                   )  Criminal Action No. 01-10384-LTS
                                     )
GARY LEE SAMPSON                    )
                                   _)

               JUDGE SOROKIN’S STATEMENT TO PROSPECTIVE JURORS

        The following explanation of the law that the jury will apply in this case will help you

understand and answer the questions that may be posed to you during the individual conversation

you will have with me and the lawyers. It is not the same statement I read to you when you were

last in Court, so please read it carefully.

        This is a criminal case brought by the United States government. I will sometimes refer

to the government as the prosecution. The defendant is Gary Sampson. He has been charged

with two counts of carjacking resulting in death. The first count charges that on July 24, 2001, in

connection with a carjacking, Mr. Sampson stabbed to death Philip McCloskey in Marshfield,

Massachusetts. At the time of his death, Mr. McCloskey was 69 years old. The second count

charges that on July 27, 2001, Mr. Sampson, also in connection with a carjacking, stabbed to

death Jonathan Rizzo in Abington, Massachusetts. At the time of his death, Mr. Rizzo was 19

years old. Mr. Sampson pled guilty to these two charges in 2003. In addition, jurors will hear

evidence that on July 30, 2001, Mr. Sampson strangled to death Robert Whitney in Meredith,

New Hampshire. At the time of his death, Mr. Whitney was 58 years old. This murder was not a

federal crime. In 2004, Mr. Sampson pled guilty in New Hampshire state court to the charge of

murder.




                                                  1

                                              EXHIBIT B
       2:17-cr-20037-JES-JEH
        Case 1:01-cr-10384-LTS# 229
                                Document
                                    Page2523
                                         54 of 98
                                               Filed 09/21/16 Page 2 of 6



       Under the laws of the United States, each of the two charges brought by the federal

government – the charges arising from the killings of Mr. McCloskey and Mr. Rizzo – can, if

certain circumstances are proven, be punished by death. Such a charge is sometimes called a

“capital offense.” Here, the prosecution is asking the jury to impose the death penalty. The

defense is asking the jury to impose life imprisonment without the possibility of release.

       The law typically requires that a judge decide the sentence for a defendant who is guilty.

In this case, however, the Constitution requires that the jury decide the sentence, because the

prosecution seeks to impose a death sentence. A jury of fair and impartial citizens will decide

whether the prosecution has proven that death is the appropriate penalty for Mr. Sampson’s

crimes as opposed to a sentence of life in prison without the possibility of release, the only other

sentence the law permits. Each juror selected will make his or her own decision based upon the

law as I explain it, the facts as found by the jurors, and each juror’s personal weighing of

whether death or life imprisonment is the appropriate punishment.

       In this case, the jury will first have to decide if the prosecution has proven that Mr.

Sampson is eligible to be sentenced to death. If so, then the jury will have to determine whether

the prosecution has proven that a death sentence is the appropriate penalty or whether Mr.

Sampson should instead be imprisoned for life without the possibility of release. These are the

only two sentences possible for Mr. Sampson’s federal crimes.

       Under federal law, the crime of carjacking resulting in death, alone, is not a basis for

imposing a death sentence. More is required. To prove Mr. Sampson is eligible for the death

penalty, the government must prove three things beyond a reasonable doubt: (1) that Mr.

Sampson was at least 18 years old at the time he killed Mr. McCloskey and Mr. Rizzo; (2) that

Mr. Sampson killed Mr. McCloskey and Mr. Rizzo with the requisite level of intent; and (3) the



                                                 2
       2:17-cr-20037-JES-JEH
        Case 1:01-cr-10384-LTS# 229
                                Document
                                    Page2523
                                         55 of 98
                                               Filed 09/21/16 Page 3 of 6



existence of one or more statutory “aggravating factors.” Simply defined, aggravating factors

are circumstances that tend to favor a death sentence. “Statutory” aggravating factors are

specific aggravating factors defined by Congress. The government must specify which statutory

aggravating factors it alleges, and it bears the burden of proving each aggravating factor beyond

a reasonable doubt to the satisfaction of each juror. The government has alleged the following

statutory aggravating factors in this case: that Mr. Sampson killed Mr. McCloskey and Mr. Rizzo

in a heinous, cruel and depraved manner; that Mr. McCloskey was a particularly vulnerable

victim due to his infirmity; and that Mr. Sampson killed Mr. Rizzo after substantial planning and

premeditation.

       If the jury determines that Mr. Sampson is eligible for the death penalty, it must also

consider whether the government has proven beyond a reasonable doubt the existence of any

additional “non-statutory” aggravating factors. The government must specify which non-

statutory aggravating factors it alleges, and it bears the burden of proving each such factor

beyond a reasonable doubt to the satisfaction of each juror. The government has alleged the

following non-statutory aggravating factors in this case: that Mr. Sampson committed other

serious acts of violence (specifically, the murder of Mr. Whitney in New Hampshire, another

carjacking in Vermont, and the robbery of several banks in North Carolina); that Mr. Sampson is

a continuing and serious threat to the lives and safety of prison officials and inmates as

demonstrated by his conduct in prison; that Mr. Sampson caused injury, harm, and loss to the

families of Mr. McCloskey and Mr. Rizzo; and that Mr. Sampson killed Mr. McCloskey and Mr.

Rizzo to prevent the reporting of the carjackings.

       The law defines each of these factors as “aggravating.” Each juror must accept this

proposition of law. At the conclusion of the trial, the jury must fairly and impartially decide



                                                 3
       2:17-cr-20037-JES-JEH
        Case 1:01-cr-10384-LTS# 229
                                Document
                                    Page2523
                                         56 of 98
                                               Filed 09/21/16 Page 4 of 6



whether each aggravating factor is present in this case and, if so, the weight or significance of

each factor. In weighing the appropriate punishment in this case, the jury will consider only the

aggravating factors charged and proven by the government to the satisfaction of every juror.

       Mr. Sampson will have the opportunity to introduce evidence of what are referred to as

“mitigating factors.” Mitigating factors, simply defined, are anything that suggests that life

imprisonment without the possibility of release is a more appropriate sentence than death.

Mitigating factors are not justifications or excuses under the law for the crimes. Mr. Sampson

has pled guilty, acknowledging that his actions were not legally justified. You should understand

that the law does not require that there be a connection between the mitigating evidence and the

crime committed, though you may conclude that there is. For example, if the defendant presents

evidence of a difficult childhood, it is not necessary for the defense to prove that the difficult

circumstances in the defendant’s childhood caused him to commit the crimes to which he pled

guilty. Whether any mitigating factor has a direct connection to the crimes does not affect its

status as a mitigating circumstance that you are required to consider in the weighing process.

       Mitigating factors in this case might include information about the circumstances

surrounding the crimes and about Mr. Sampson’s background and character. For example, Mr.

Sampson alleges as mitigating evidence that he called the FBI and tried to turn himself in before

he killed Mr. McCloskey and Mr. Rizzo; that Mr. Sampson surrendered himself after the killings

and gave voluntary confessions to various law enforcement officers which led to the discovery of

evidence, including the location of Mr. Rizzo’s body; and that Mr. Sampson suffers from brain

damage. The law defines these factors as mitigating. Each juror must accept this proposition of

law. A mitigating factor must be proven only by a preponderance of the evidence, which is a

lower standard of proof than proof beyond a reasonable doubt. Mitigating factors do not have to



                                                  4
       2:17-cr-20037-JES-JEH
        Case 1:01-cr-10384-LTS# 229
                                Document
                                    Page2523
                                         57 of 98
                                               Filed 09/21/16 Page 5 of 6



be proven to the satisfaction of every juror. Any juror who finds a mitigating factor to have been

proven by a preponderance of the evidence may consider that factor in deciding the appropriate

sentence in this case. At the conclusion of the trial, each juror must fairly and impartially decide

whether each mitigating factor is present in this case and, if so, the weight or significance of each

factor. In weighing the appropriate punishment in this case, each juror will consider every

mitigating factor he or she finds Mr. Sampson has proven by a preponderance of the evidence.

       Before a jury could vote to impose the death penalty, every juror would have to be

persuaded that Mr. Sampson is eligible for the death penalty, and that any proven aggravating

factors sufficiently outweigh any mitigating factors that one or more jurors found existed such

that a sentence of death is justified. You should understand that a jury is never required to find

that a sentence of death is justified. The decision whether the government has proven that Mr.

Sampson should be sentenced to death is ultimately a moral judgment that must be made by each

juror himself or herself. If one or more jurors believes that life imprisonment without the

possibility of release is the appropriate sentence to impose upon Mr. Sampson, I would be

required, as the judge, to sentence him to life imprisonment without the possibility of release. If,

however, every juror is persuaded that the death penalty should be imposed upon Mr. Sampson, I

would be required, as the judge, to sentence him to death. In other words, I could not change the

jury’s decision.

       Finally, at this trial, everything the jury will need to make its decision will be presented in

the courtroom. The law requires that the only information the jury may consider is the

information presented in Court. When information is presented in Court, the parties to the case

can test the accuracy, reliability, truthfulness, and importance of the information, and may

respond to the information as appropriate. This is the essence of fairness and the core of our



                                                 5
       2:17-cr-20037-JES-JEH
        Case 1:01-cr-10384-LTS# 229
                                Document
                                    Page2523
                                         58 of 98
                                               Filed 09/21/16 Page 6 of 6



system of justice. If the jury considers or discusses information not presented in Court, the jury

would violate its oath and undermine the basic fairness of this (or any) trial. This explains why

you must set aside anything you may have heard about this case or the persons or events

involved in the case. It also explains why you may not discuss the case with anyone or research

the case in any way on your own. This is a standard instruction given in every jury trial, and it is

particularly important that jurors understand and adhere to it in this case.

       I want to thank you again for your taking part in this important process, and for returning

to the Courthouse today.




                                                  6
       2:17-cr-20037-JES-JEH # 229            Page 59 of 98


     DECLARATION REGARDING EXHIBITS USED DURING CAPITAL VOIR DIRE

       1.      I currently serve as a Capital Resource Counsel with the Capital Resource
Counsel Project. The Capital Resource Counsel Project works in coordination with the Federal
Death Penalty Resource Counsel Project and is funded and administered by the Defender
Services Office of the Administrative Office of the United States Courts. In this position I
provide training, consultation, and support to attorneys in Federal Defender organizations and
CJA panel attorneys appointed to represent persons charged with federal capital crimes, and
provide direct representation in federal capital cases.
       2.      I have attached as exhibits to this declaration copies of exhibits used during voir
dire in eight recent federal capital cases. The Court in United States v. Naeem Williams, No. 06-
CR-0079 JMS (D. Haw. 2014) provided the attached graphic for display during jury selection
(docket entry 2283-3); defense counsel Theresa Duncan provided me a copy of the exhibits used
in United States v. John McCluskey, No. 10-CR-2734 JCH (D.N.M. 2013); defense counsel
Mark Henricksen provided me a copy of the exhibit used in United States v. Connell C.
Williams, No. CR-11-0298-F (W.D. Okla. 2013); defense counsel David Ruhnke provided me a
copy of the exhibits used in United States v. Alexis Candelario-Santana, No. 09-427 (JAF)
(D.P.R. 2013); defense counsel Christopher Adams provided me a copy of the exhibits used in
United States v. Lashaun Casey, No. 05-277 (ADC) (D.P.R. 2013); defense counsel Brian
Mendelsohn provided me a copy of the exhibit used in United States v. Brian Richardson, No.
1:08-CR-139-CC (N.D. Ga. 2012); defense counsel Peter Schoenburg provided me a copy of the
exhibits used in United States v. Larry Lujan, No. 2:05-CR-00924-RB (D. N.M. 2011); and
defense counsel David Andersen provided me a copy of the exhibit used in United States v. Anh
The Duong, No. 01-CR-20154 (N.D. Ca. 2010).


       I declare under penalty of perjury under the laws of the United States of America,
28 U.S.C. §1746, that the foregoing is true and correct. Executed this 8th day of February, 2019.

                                       /s/ Matthew Rubenstein
                                       Matthew Rubenstein




                                                  1	

                                            EXHIBIT C
2:17-cr-20037-JES-JEH # 229   Page 60 of 98




                      United States v. Naeem Williams
                        No. 06-CR-00079 (D. Haw.)
               Judge Presiding: The Hon. J. Michael Seabright
                    (Voir dire began January 28, 2014.)
             Trial            2:17-cr-20037-JES-JEH # 229
                                                             Sentencing  Trial
                                                                  Page 61 of 98




                                      Eligibility Phase               Determination of Punishment                  Sentence

       Indictment              1. Defendant at least 18 when            Statutory &           Mitigating
  Count 1: Capital Eligible    capital offense committed                Non Statutory          Factors
                                                                        Aggravating
                                          AND                           Factors
  Count 2: Capital Eligible
                               2. Defendant acted with the
  Counts 2-4: Not Capital      required level of intent
  Eligible

                                          AND
                               3. Statutory aggravating
                               factor


 Guilty
 Counts 1 or 2                                                                                              12 Votes
    or                         All 3 Unanimously Found                                                      for life          Life
 Counts 1 and 2                Beyond a Reasonable Doubt
                                                                        Jury to decide whether the proved
                                                                        aggravating factors sufficiently
                                                                        outweigh the proved mitigating      Not
Not Guilty
                                                                        factors sufficiently to justify a   Unanimous         Life
Counts 1 and 2
                              All 3 NOT Unanimously Found               sentence of death.
Guilty or                     Beyond a Reasonable Doubt
Not Guilty                                                                                                  12 Votes
Counts 2-4                                                                                                  for Death         Death
2:17-cr-20037-JES-JEH # 229   Page 62 of 98



                 United States v. John McCluskey
                   No. 01-CR-2734 (D. N.M.)
             Judge Presiding: The Hon. Judith Herrera
                 (Voir dire began July 22, 2010.)
                                   2:17-cr-20037-JES-JEH # 229                Page 63 of 98

           Trial                                                         Sentencing Hearing
                                    Threshold Determination                                   Weighing Determination
                                                                                                                               Sentence
     Indictment
                                           Mental Intent Factor
Capital Counts                The defendant
[Or aids and abets]            intentionally killed the victims; and or
Count 2 & 3. Carjacking        intentionally participated in an act,
resulting in death            contemplating that the life of a person would be
Count 4 & 5. Murder with      taken or intending that lethal force would be used
intent to prevent testimony   in connection with a person, other than one of the      Statutory &           Mitigating
of a witness                  participants in the offense, and the victims died as    Non statutory           Factors
Count 9 & 10. Using a         a direct result of the act; and or                      Aggravating
carrying a firearm during      intentionally and specifically engaged in an act
and in relation to a crime
                                                                                      Factors
                              of violence, knowing that the act created a grave
of violence - Consp. to       risk of death to a person, other than one of the
commit carjacking             participants in the offense, such that participation
Count 11 & 12 - Firearm -     in the act constituted a reckless disregard for
Carjacking                    human life and the victims died as a direct result
Count 13 & 14 - Firearm -     of the act.
Tampering with a witness
Count 15 & 16 - Firearm -
Consp. to interfere with                            and
commerce
Count 17 & 18 - Firearm -           Statutory Aggravating Factor
Interference with              Previous convictions involving the use or
commerce                                                                                                      12 votes      Death
                              attempted or threatened use of a firearm against
                              another person;
                               Previous convictions involving the infliction of,
                              or attempted infliction of, serious bodily injury or
                              death upon another person;
                               Committing the offense in an especially                                        1 vote      Life
 Guilty                       heinous, cruel, and depraved manner; and or                                       (or more)   Imprisonment
                               Intentionally killed more than one person in a
                                                                                                                            Without
                              single criminal episode.                                                                      Release
 Not Guilty
                                     Unanimously Found

                                     Not Found Unanimously
2:17-cr-20037-JES-JEH # 229                         Page 64 of 98
                                  United States v. John McCluskey
 Count 1 -- Conspiracy to Commit Carjacking – On or about August 2, 2010, JOHN MCCLUSKEY and
 others did unlawfully, knowingly, and intentionally combine, conspire, confederate, and agree to carjack Gary
 Haas and Linda Haas, and as a result of this act, caused their death.
 Overt Acts Committed In Furtherance of The Conspiracy:
 a. JOHN MCCLUSKEY, and others known to the grand jury, agreed to take a 2006 Chevrolet pick-up and
    camper trailer from a man and woman at a rest stop. This vehicle and trailer belonged to Gary Haas and
    Linda Haas.
 b. JOHN MCCLUSKEY, and another person known to the grand jury, approached the pick-up and forced
    Linda Haas into the pick-up at gunpoint.
 c. JOHN MCCLUSKEY, and another person known to the grand jury, forced Gary Haas at gunpoint to drive
    the pick-up and trailer away from the rest stop.
 d. JOHN MCCLUSKEY ordered Gary Haas and Linda Haas out of the pick-up at gunpoint and thereafter shot
    and killed them.
 e. JOHN MCCLUSKEY, and others known to the grand jury, then drove away in the Haases' pick-up.
 Or Aids and Abets: Whoever      Count 2 -- Carjacking Resulting in Death (Capital Count) –           Count 3 --
 commits an offense against      With the intent to cause death and serious bodily harm, did take     (Capital
 the United States or aids,      a 2006 Chevrolet Pick-Up Truck ... which had been transported        Count)     –
 abets, counsels, commands,      in interstate commerce, from the person and presence of Gary         Linda Haas
 induces or procures its         Haas by force and violence, and by intimidation, resulting in
 commission, is punishable as    the death of Gary Haas.
 a principal.
 Or Aids      Count 4 -- Murder with the intent to prevent testimony of a witness (Capital            Count 5 --
 and Abets    Count) – Unlawfully and with malice aforethought killed Gary Haas with the              (Capital
              intent to prevent the communication to any law enforcement officer and judge of         Count)     –
              the United States . . . and such killing was willful, deliberate, malicious, and        Linda Haas
              premeditated.
 Count 6 -- Conspiracy to Interfere with Commerce (robbery) – Gary Haas and Linda Haas
 Count 7 -- Interference with Commerce (robbery) – Gary Haas                                          Count 8 --
                                                                                                      Linda Haas
 Or Aids      Count 9 -- Using and Carrying a Firearm During and in Relation to Crime of              Count 10 --
 and Abets    Violence (Capital Count) – Did knowingly use and carry a firearm during and in          (Capital
              relation to a crime of violence, Conspiracy to Commit Carjacking, and ... caused        Count)     –
              the death of Gary Haas through the use of a firearm, which killing is a murder ... in   Linda Haas
              that the defendant unlawfully and with malice aforethought killed Gary Haas, and
              such killing was willful, deliberate, malicious, and premeditated.
 Or Aids      Count 11 -- Using and Carrying a Firearm During and in Relation to Crime                Count 12 --
 and Abets!   of Violence (Capital Count) – Carjacking and ... caused the death of Gary Haas          (Capital
              through the use of a firearm, which killing is a murder ... in that the defendant       Count)     –
              unlawfully and with malice aforethought killed Gary Haas, and such killing was          Linda Haas
              willful, deliberate, malicious, and premeditated.
                                                                                                Count 14 --
 Or Aids      Count 13 -- Using and Carrying a Firearm During and in Relation to Crime
 and Abets    of Violence (Capital Count) – Tampering With A Witness and ... caused the (Capital
              death of Gary Haas through the use of a firearm, which killing is a murder ... in Count)    –
              that the defendant unlawfully and with malice aforethought killed Gary Haas, and Linda Haas
              such killing was willful, deliberate, malicious, and premeditated.
 Or Aids      Count 15 -- Using and Carrying a Firearm During and in Relation to Crime                Count 16 --
 and Abets    of Violence (Capital Count) – Conspiracy to Interfere with Commerce, and ...            (Capital
              caused the death of Gary Haas through the use of a firearm, which killing is a          Count)     –
              murder ... in that the defendant unlawfully and with malice aforethought killed         Linda Haas
              Gary Haas, and such killing was willful, deliberate, malicious, and premeditated.
 Or Aids      Count 17 -- Using and Carrying a Firearm During and in Relation to Crime                Count 18 --
 and Abets    of Violence (Capital Count) – Interference with Commerce and ... caused the             (Capital
              death of Gary Haas through the use of a firearm, which killing is a murder ... in       Count)     –
              that the defendant unlawfully and with malice aforethought killed Gary Haas, and        Linda Haas
              such killing was willful, deliberate, malicious, and premeditated.
 Count 19 -- Felon in possession of a firearm –JOHN MCCLUSKEY, a person who had been convicted of
 felony crimes punishable by imprisonment for a term exceeding one year, to wit: attempted second degree
 murder, discharge of a firearm at a structure, and aggravated assault in Maricopa County, Arizona; and robbery,
 criminal conspiracy, and aggravated assault in, Lancaster County, Pennsylvania … did knowingly possess
 firearms[.]
 Count 20 -- Felon in possession of a firearm (fugitive from justice) – A fugitive from justice, did knowingly
 possess firearms[.]
2:17-cr-20037-JES-JEH # 229   Page 65 of 98



                United States v. Connell C. Williams
                  No. CR-11-0298-F (W.D. Okla.)
             Judge Presiding: The Hon. Stephen P. Friot
(Voir dire began February 11, 2013. Case was resolved by negotiated
                 settlement on February 25, 2013.)
                                 2:17-cr-20037-JES-JEH # 229                 Page 66 of 98
            Trial                                                                    Sentencing Trial
                                                                                                                                  Sentence
      Indictment                        Threshold                                                  Weighing
Connell C. Williams and                Determination                                             Determination
Candice C. Holloway
unlawfully killed M.H., with
malice aforethought, while
perpetrating child abuse,          Mental Intent Factor
in that, the defendants         Intentionally inflicted serious bodily
knowingly and intentionally     injury that resulted in the death of M.H..
caused serious bodily                                                            Statutory &            Mitigating
injury to M.H. by depriving                                                                               Factors
                                                                                 Non statutory
M.H. of food resulting in
his starvation and death.                                                        Aggravating
                                                                                 Factors
                                                                                                                     12 votes     Death
                                                and



                                                                                                                      1 vote      Life
                               Statutory Aggravating Factor                                                           (or more)   Imprisonment
 Guilty                                                                                                                           Without
                               ! Committed the offense in an especially
                               heinous, cruel, and depraved manner in                                                             Release
                               that the offense involved torture and serious
 Not Guilty                    physical abuse to M.H.; and / or
                               ! M.H. was particularly vulnerable due to
                               his youth, and he was in the care, custody,
                               and control of defendant Connell C.
                               Williams.



                                 Unanimously Found

                                 Not Found Unanimously
2:17-cr-20037-JES-JEH # 229   Page 67 of 98



                   United States v. Lashaun Casey
                    No. 05-277 (ADC) (D.P.R.)
  Judge Presiding: The Hon. Aida M. Delgado Colon (Chief Judge)
                (Voir dire began February 4, 2013.)
                  2:17-cr-20037-JES-JEH # 229     Page 68 of 98




                  Parts	  of	  a	  Capital	  Trial	  
   Jury	                  Not	  Guilty	              Sentencing	  
 Selec*on	                __________	                    Trial	  
                                                                                                            •  12	  votes	  
                                                                                                 Life	        for	  life	  
                               Guilty	                •  Intent	  
                                                          Factors	  	  
•  Not	  
   Qualiﬁed	             •  Carjacking	  
                             with	  ﬁrearm	             	  	  	  	  	  	  	  and	  

•  Qualiﬁed	                                          •  AggravaCon	                                      •  Non-­‐
                          •  and	                                                               Life	        unanimous	  
•  Selected	             •  Murder	                  •  MiCgaCon	  
                            • Knowing	  
                            • Willful	  
                            • IntenConal	  
                            • Deliberate	                                                                  •  12	  votes	  
                            • Premeditated	                                                    Death	        for	  death	  
                            • Malicious	  
                  2:17-cr-20037-JES-JEH # 229   Page 69 of 98




      LIFE   OR   DEATH DECISION-MAKING           IN A   FEDERAL DEATH-PENALTY CASE

•   No juror is ever required to impose a sentence of death.

•   The alternative to a sentence of death is lifetime imprisonment
    without the possibility of release.

•   In the federal system, there is no parole, so life means life.

•   The decision is a moral one that each juror must decide for
    himself or herself.

•   Every juror’s views are entitled to the respect of every other
    juror.

•   The decision of the jury is final.                          The Judge cannot change it.

•   If all 12 vote for death, the sentence will be death.

•   If even one juror votes for life, the sentence will be lifetime
    imprisonment without the possibility of release.
2:17-cr-20037-JES-JEH # 229   Page 70 of 98



            United States v. Alexis Candelario-Santana
                    No. 09-427 (JAF) (D.P.R.)
   Judge Presiding: The Hon. José A. Fusté (former Chief Judge)
                (Voir dire began January 28, 2013.)
                              2:17-cr-20037-JES-JEH # 229                 Page 71 of 98

       Trial                                                                     Sentencing Trial
Capital Counts                     Threshold                                                   Weighing
                                                                                                                          Sentence
                                  Determination                                              Determination
Cts 2 – 9 Carry and
use a firearm during          Mental Intent Factor
and in relation to a
                          A. intentionally killed; and/or
crime of violence
                          B. intentionally inflicted serious bodily
Cts 11 – 18 – Carry and
                          injury that resulted in death; and/or
use a firearm during
                          C. intentionally participated in an act,
and in relation to a
                          contemplating that the life of a person would
crime of violence
Cts 20-27 – Drug
                          be taken or intending that lethal force            Statutory &
                          would be used in connection with a                 Non statutory
related murder
                          person and the victim died as a direct             Aggravating                     Mitigating
                          result; and/or
                                                                             Factors                           Factors
                          D. intentionally and specifically engaged in
                          an act of violence, knowing that the act                                                        Death
                          created a grave risk of death to a person
                          such that participation in the act
Not Guilty                constituted a reckless disregard for
                          human life and the person died as a
                          direct result.                                                                                  Life
                                                                                                                          Imprisonment
                                             and
                                                                                                                          Without
                                                                                                                          Release
                          Statutory Aggravating Factor
Guilty of                 A. Previous conviction of violent felony
Capital Offense           involving firearm;
                          B. Previous conviction of other serious
                          offenses;
                          C. Grave risk of death to additional persons;
                          D. Pecuniary gain;
                          E. Substantial Planning and Premeditation;
                          and/or
                          F. Multiple killings or attempted killings.


                                Unanimously Found
                  2:17-cr-20037-JES-JEH # 229   Page 72 of 98




      LIFE   OR   DEATH DECISION-MAKING           IN A   FEDERAL DEATH-PENALTY CASE

•   No juror is ever required to impose a sentence of death.

•   The alternative to a sentence of death is lifetime imprisonment
    without the possibility of release.

•   In the federal system, there is no parole, so life means life.

•   The decision is a moral one that each juror must decide for
    himself or herself.

•   Every juror’s views are entitled to the respect of every other
    juror.

•   The decision of the jury is final.                          The Judge cannot change it.

•   If all 12 vote for death, the sentence will be death.

•   If even one juror votes for life, the sentence will be lifetime
    imprisonment without the possibility of release.
2:17-cr-20037-JES-JEH # 229   Page 73 of 98



                United States v. Brian Richardson
                 No. 1:08-CR-139-CC (N.D. Ga.)
            Judge Presiding: The Hon. Clarence Cooper
               (Voir dire began February 27, 2012.)
              2:17-cr-20037-JES-JEH # 229   Page 74 of 98

    Trial                          Sentencing Trial
              Threshold Determination                       Sentence Determination
                                                                                         Sentence




Not Guilty

                 Mental Intent Factor
                                                                                         Death
                         and

                                                                                         Life
             Statutory Aggravating Factor                                                Imprisonment
Guilty                                                                                   Without
of Capital                                             Statutory &          Mitigating   Release
Offense                                                Non statutory        Factors
                                                       Aggravating
                                                       Factors



                  Unanimously Found
2:17-cr-20037-JES-JEH # 229   Page 75 of 98



                   United States v. Larry Lujan
                No. 2:05-CR-00924-RB (D. N.M.)
            Judge Presiding: The Hon. Robert C. Brack
                 (Voir dire began June 20, 2011.)
                      2:17-cr-20037-JES-JEH # 229                 Page 76 of 98

      Trial                                                              Sentencing Hearing
                           Threshold                                                   Weighing
                                                                                                                    Sentence
                          Determination                                              Determination
                      Mental Intent Factor
Not Guilty        A. intentionally killed; and/or
                  B. intentionally inflicted serious bodily
                  injury that resulted in death; and/or
                  C. intentionally participated in an act,
                  contemplating that the life of a person would
                  be taken and intending that lethal force           Statutory &
                  would be used and the person died as a             Non statutory
                  direct result; and/or                                                        Mitigating Factors
                                                                     Aggravating
                  D. intentionally and specifically engaged in
                  an act of violence, knowing that the act
                                                                     Factors
                  created a grave risk of death to a person                                                         Death
                  such that participation in the act
                  constituted a reckless disregard for
                  human life and the person died as a
                  direct result.
Guilty of                                                                                                           Life
Capital Offense                      and                                                                            Imprisonment
                                                                                                                    Without
                  Statutory Aggravating Factor                                                                      Release
                  A. during the commission of another
                  crime, namely kidnapping; and/or
                  B. especially heinous, cruel, or depraved
                  manner in that it involved torture or serious
                  physical abuse; and/or
                  C. substantial planning and
                  premeditation; and/or
                  D. particularly vulnerable victim due to
                  infirmity.


                        Unanimously Found
2:17-cr-20037-JES-JEH # 229          Page 77 of 98

             UNITED STATES V. LARRY LUJAN
                    Kidnapping Resulting in Death

 Beginning on or about March 7, 2005 and continuing until about
 March15, 2005 in San Antonio, Texas, and thereafter in Dona Ana
 County, in the State and District of New Mexico, the defendants,
 Larry Lujan, Kacey Lamunyon, and Eugenio M. Edina, and others did
 knowingly and unlawfully seize, confine, inveigle, decoy, kidnap,
 abduct, carry away and hold for any benefit to the defendants,
 Dana Joe Grauke II, a then living person, and the defendants, Larry
 Lujan, Kacey Lamunyon, and Eugenio M. Edina and others, acting in
 concert with Larry Lujan, Kacey Lamunyon, and Eugenio M. Edina,
 did willfully transport Dana Joe Grauke II, a then living person,
 in interstate commerce resulting in the death of Dana Joe Grauke
 II.
                     Statutory Aggravating Factors:
 Larry Lujan
 a. caused the death of Dana Joseph Grauke II during the
    commission of another crime, namely kidnapping;
 b. committed the offense in an especially heinous, cruel, or
    depraved manner in that it involved torture or serious physical
    abuse to the person;
 c. committed the offense after substantial planning and
    premeditation to cause the death of Dana Joseph Grauke II; and
 d. committed the offense against the victim, Dana Joseph Grauke II,
    who was particularly vulnerable due to infirmity.

                   Non-Statutory Aggravating Factors:
 a. Future dangerousness. Larry Lujan represents a continuing danger
    to the lives and safety of other persons. Larry Lujan is likely to
    commit criminal acts of violence in the future that would constitute
    a continuing and serious threat to the lives and safety of others, as
    evidenced by, at least, one or more of the following:

        (1) Continuing pattern of violence.
        (2) Low rehabilitative potential.
        (3) Lack of remorse.
        (4) Gang participation.

 b. Victim impact evidence: As reflected by the victim’s personal
    characteristics as an individual human being and the impact of the
    offense on the victim and the victim’s family, the defendant caused
    loss, injury, and harm to the victim and the victim’s family.
  2:17-cr-20037-JES-JEH # 229     Page 78 of 98



                     United States v. Anh The Duong
                      No. 01-CR-20154 (N.D. Ca.)
                 Judge Presiding: The Hon. Jeremy Fogel
                   (Voir dire began February 23, 2010.)


                                  Note:
Judge Fogel became the Director of the Federal Judicial Center in 2011. The
Federal Judicial Center was created by Congress in 1967 to “further the
development and adoption of improved judicial administration in the courts”
through research and education. The Center is headquartered in the
Thurgood Marshall Federal Judiciary Building in Washington, DC. See
http://www.uscourts.gov/News/NewsView/11-07-
01/Judge_Jeremy_Fogel_Selected_to_Head_Federal_Judicial_Center.aspx
(last visited January 23, 2014).
        2:17-cr-20037-JES-JEH # 229          Page 79 of 98
               UNITED STATES OF AMERICA V. ANH THE DUONG
                              INDICTMENT
COUNT 1:      Racketeer Influenced and Corrupt Organization

The Racketeering Enterprise
1.      At various times relevant to this Indictment, ANH THE DUONG . . . and others, were
members and associates of a criminal organization whose members and associates engaged in
acts of violence, including robbery, assault, and murder, and which operated principally in the
Northern. District of California and the Central District of California, and also operated in the
District of Nevada.
2.      The organization, including its leadership, members and associates, constituted an
“enterprise, as defined by Title 18, United States Code, Section 1961(4) (hereinafter “the
enterprise”), that is, a group of individuals associated in fact. The enterprise constituted an
ongoing organization whose members, though changing at times, functioned as a continuing unit
for a common purpose of achieving the objectives of the enterprise. This enterprise was engaged
in, and its activities affected, interstate and foreign commerce.
....

ANH THE DUONG was the leader of the enterprise and directed other members of the
enterprise in carrying out unlawful and other activities in furtherance of the conduct of the
enterprise's affairs.
....

Manner and Means of the Racketeering Enterprise
5.      It was part of the racketeering enterprise that the defendants and other members of the
enterprise would generate income for the enterprise through the commission of armed
robberies of jewelry stores, banks, computer chip companies and other retail businesses, and
through the transportation and sale to various buyers of the jewelry, computer parts, and
other assets taken during the course of the robberies. Various members of the enterprise traveled
throughout the State of California and to and from the District of Nevada for the purpose of
planning and executing the robberies.
6.      It was part of the racketeering enterprise that various defendants would assist in the
identification of robbery targets and then plan and coordinate the robberies.
7.      It was part of the racketeering enterprise that various defendants and other members of the
enterprise would promote and protect the enterprise by supplying weapons, ammunition, and other
equipment for the robberies, and concealing evidence and the whereabouts of fugitive members of
the enterprise from law enforcement.
8.      It was part of the racketeering enterprise that various defendants and other members of
the enterprise would commit assaults and murders to accomplish the goals of the enterprise,
avoid apprehension, and protect members and associates who assisted the enterprise.
....




                                                1
       2:17-cr-20037-JES-JEH # 229       Page 80 of 98

Racketeering Act One - November 9, 1993
   • feloniously take personal property & armed robbery
   • approximately $500,000 worth of loose diamonds from employees of NGY Jewelers at
      the Plaza Jewelry Mart on Bristol Street in Santa Ana, California

Racketeering Act Two [Counts 3 & 4] - April 11, 1997
   • feloniously take personal property & armed robbery
   • cash and personal property of employees and customers at J.D.' s Steal A Deal Sports
      Cards in Hayward, California

Racketeering Act Three [Counts 5, 6, 7, & 8; Counts 6 & 7 – Capital] - May 3, 1997
   • feloniously take personal property & armed robbery
   • approximately $300,000 in cash from an owner of the Thien Thanh Supermarket in
      San Jose, California
   • unlawfully kill Chau Quach with malice aforethought, during the commission of the
      robbery

Racketeering Act Four [Counts 9 & 10] - October 9, 1997
   • feloniously take personal property & armed robbery
   • approximately$500,000 in computer chips and computer parts from employees of Ma
      Laboratories in San Jose, California

Racketeering Act Five [Counts 11 & 12] - January 14, 1998
   • feloniously take personal property & armed robbery
   • approximately $4,378,319 in jewelry from employees of Chong Hing Jewelers in
      Milpitas, California

Racketeering Act Six [Counts 13 &14] - March 21, 1998
   • feloniously take personal property & armed robbery
   • approximately $350,000 in computer chips and computer parts from employees of
      UMA Technologies, Inc., in Fremont, California

Racketeering Act Seven [Counts 15 & 16] – June 7, 1998
   • feloniously take personal property & armed robbery
   • approximately$30,000in currency from employees of the United Commercial Bank in
      San Jose, California

Racketeering Act Eight – August 1998
   • feloniously take personal property & armed robbery
   • expensive watches from employees of Swiss Watch and Jewelers in Alhambra, California

Racketeering Act Nine [Counts 17, 18, & 19; Counts 18 & 19 – Capital] – August 28, 1998
   • attempt to feloniously take personal property & armed robbery
   • computer chips and components from employees of Wintec Industries in Fremont,
      California
   • unlawfully kill Hsu-Pin Tsai with malice aforethought, during the commission of the
      attempted robbery




                                            2
       2:17-cr-20037-JES-JEH # 229       Page 81 of 98

Racketeering Act Ten – May 6, 1999
   • unlawfully kill Minh Dieu Tram with malice aforethought
Racketeering Act Eleven – May 6, 1999
   • unlawfully kill Hoa The Tang with malice aforethought
Racketeering Act Twelve – May 6, 1999
   • unlawfully kill Robert Anthony Norman with malice aforethought
Racketeering Act Thirteen – May 6, 1999
   • unlawfully kill Lan Thi Dang with malice aforethought

Racketeering Act Fourteen [Counts 20 & 21] – July 19, 1999
   • feloniously take personal property & armed robbery
   • approximately $2,059,610 worth of watches from employees of Chong Hing Jewelers in
      Milpitas, California

Racketeering Act Fifteen – September 16, 1999
   • feloniously take personal property & armed robbery
   • approximately $885,880 worth of watches from employees of Chong Hing Jewelers in
      Las Vegas, Nevada
   • unlawfully kill Kenneth Bailey with malice aforethought, during the commission of the
      robbery

Racketeering Act Sixteen – January 26, 2000
   • attempt to feloniously take personal property & armed robbery
   • jewelry, including expensive watches and loose gems, from employees at the Plaza
      Jewelry Mart on Bristol Street in Santa Ana, California

Racketeering Act Seventeen [Counts 22 & 23] – August 6, 2000
   • unlawfully attempt to feloniously take personal property & armed robbery
   • expensive watches from employees of Chong Hing Jewelers in Milpitas, California

Racketeering Act Eighteen – September 22, 2000
   • feloniously take personal property & armed robbery
   • approximately $592,115 worth of watches from employees of Tournai Jewelers in Costa
      Mesa, California

Racketeering Act Nineteen [Count 27] – January 16, 2001
   • unlawfully attempt to feloniously take personal property & armed robbery
   • expensive watches from employees of Traditional Jewelers in Newport Beach,
      California

Racketeering Act Twenty [Counts 28 & 29 - Capital] – March 13, 2001
   • feloniously take personal property & armed robbery
   • approximately $532,650 worth of watches from employees of Jade Galore Watch and
      Jewelry in Cupertino, California
   • unlawfully kill Josefino Cambosa with malice aforethought, during the commission of
      the robbery




                                            3
        2:17-cr-20037-JES-JEH # 229            Page 82 of 98

COUNT 2: RICO Conspiracy
Between November 9, 1993, and July 16, 2001 - did knowingly and intentionally conspire to
conduct and participate, directly and indirectly, in the conduct of the affairs of the above-described
enterprise through a pattern of racketeering activity

COUNT 3: Interference with Commerce by Violence, Aiding and Abetting
April 11, 1997 - armed robbery - J.D.'s Steal A Deal Sports Cards in Hayward, California,
COUNT 4: Using / Carrying Firearms in Crime of Violence, Aiding and Abetting
April 11, 1997 - knowingly use and carry firearms during and in relation to a crime of violence,
namely, the offense alleged in Count Three of this indictment

COUNT 5: Interference with Commerce by Violence
May 3, 1997 - approximately $300,000 in cash, by armed robbery - Thien Thanh Supermarket in
San Jose, California
COUNT 6: Using / Carrying Firearms in Crime of Violence Resulting in Death, Aiding and
               Abetting
May 3, 1997 - knowingly use and carry firearms during and in relation to a crime of violence -
Count Five . . . and in so doing, the defendants committed murder - the unlawful killing of Chau
Quach, with malice aforethought, such murder being willful, deliberate, malicious, premeditated
and committed in the perpetration of, and attempt to perpetrate, a robbery.
COUNT 7: Violent Crimes in Aid of Racketeering
May 3, 1997 - for the purpose of maintaining and increasing his position in the above-described
enterprise engaged in racketeering activity, did unlawfully, willfully and knowingly murder Chau
Quach
COUNT 8: Violent Crimes in Aid of Racketeering
May 3, 1997 - for the purpose of maintaining and increasing his position in the above-described
enterprise engaged in racketeering activity, did unlawfully, willfully and knowingly assault Thien
Tang resulting in serious bodily injury

COUNT 9: Interference with Commerce by Violence, Aiding and Abetting
October 9, 1997 – approximately $500,000 in computer chips and computer parts, by armed robbery
- Ma Laboratories in San Jose, California
COUNT 10: Using / Carrying Firearms in Crime of Violence, Aiding and Abetting
October 9, 1997 - knowingly use and carry firearms during and in relation to a crime of violence,
namely, the offense alleged in Count Nine

COUNT 11: Interference with Commerce by Violence, Aiding and Abetting
January 14, 1998 - approximately $4,378,319 in jewelry, by armed robbery - Chong Hing Jewelers
in Milpitas, California
COUNT 12: Using / Carrying Firearms in Crime of Violence, Aiding and Abetting
January 14, 1998 - did knowingly use and carry firearms during and in relation to a crime of
violence, namely, the offense alleged in Count Eleven

COUNT 13: Interference with Commerce by Violence, Aiding and Abetting
March 21, 1998 - approximately $350,000 in computer chips and computer parts, by armed robbery
- UMA Technologies, Inc., in Fremont, California
COUNT 14: Using / Carrying Firearms in Crime of Violence, Aiding and Abetting
March 21, 1998 - knowingly use and carry firearms during and in relation to a crime of violence,
namely, the offense alleged in Count Thirteen


                                                  4
        2:17-cr-20037-JES-JEH # 229          Page 83 of 98

COUNT 15: Armed Bank Robbery, Aiding and Abetting
June 7, 1998 - approximately $30,000 from employees of the United Commercial Bank in San Jose,
California - did assault and put in jeopardy the lives of employees and customers of said bank, by
the use of dangerous weapons, to wit, firearms.
COUNT 16: Using / Carrying Firearms in Crime of Violence, Aiding and Abetting
June 7, 1998 - knowingly use and carry firearms during and in relation to a crime of violence,
namely, bank robbery as alleged in Count Fifteen

COUNT 17: Attempt to Interfere with Commerce by Violence, Aiding and Abetting
August 28, 1998 - armed robbery - employees of Wintec Industries in Fremont, California
COUNT 18: Using / Carrying Firearms in Crime of Violence Resulting in Death, Aiding and
               Abetting
August 28, 1998 - did knowingly use and carry firearms during and in relation to a crime of
violence - Count Seventeen . . . and in so doing, the defendants committed murder - the unlawful
killing of Hsu-Pin Tsai with malice aforethought, such murder being willful, deliberate, malicious,
premeditated and committed in the perpetration of, and attempt to perpetrate, a robbery.
COUNT 19: Violent Crimes in Aid of Racketeering
August 28, 1998 - as consideration for the receipt of, and as consideration for a promise and an
agreement to pay, something of pecuniary value from the above-described enterprise engaged in
racketeering activity, and for the purpose of maintaining and increasing his position in the above-
described enterprise engaged in racketeering activity, did unlawfully, willfully and knowingly
murder Hsu-Pin Tsai at Wintec Industries in Fremont, California

COUNT 20: Interference with Commerce by Violence, Aiding and Abetting
July 19, 1999 - approximately $2,059,610 worth of watches, by armed robbery - Chong Hing
Jewelers in Milpitas, California
COUNT 21: Using / Carrying Firearms in Crime of Violence, Aiding and Abetting
July 19, 1999 - did knowingly use and carry firearms during and in relation to a crime of violence,
namely, interference with commerce by violence as alleged in Count Twenty

COUNT 22: Attempt to Interfere with Commerce By Violence, Aiding and Abetting
August 6, 2000 - expensive watches, by armed robbery - Chong Hing Jewelers in Milpitas,
California
COUNT 23: Using / Carrying Firearms in Crime of Violence, Aiding and Abetting
August 6, 2000 - knowingly use and carry firearms during and in relation to a crime of violence,
namely, attempt to interfere with commerce by violence as alleged in Count Twenty-two

COUNT 27: Interference With Commerce by Violence, Aiding and Abetting
March 13, 2001 - approximately $532,650 worth of watches, by armed robbery - Jade Galore Watch
and Jewelry in Cupertino, California
COUNT 28: Using / Carrying Firearms in Crime of Violence Resulting in Death, Aiding and
               Abetting
March 13, 2001 - did knowingly use and carry firearms during and in relation to a crime of violence
- Count Twenty-seven . . . and in so doing, the defendants committed murder - the unlawful killing
of Josefino Cambosa, with malice aforethought, such murder being willful, deliberate, malicious,
premeditated and committed in the perpetration of, and attempt to perpetrate, a robbery.
COUNT 29: Violent Crimes in Aid of Racketeering
March 13,2001 - for the purpose of maintaining and increasing his position in the above-described
enterprise engaged in racketeering activity, did unlawfully, willfully and knowingly murder
Josefino Cambosa, a security guard at Jade Galore Watch and Jewelry in Cupertino, California
                                                5
          2:17-cr-20037-JES-JEH # 229         Page 84 of 98



                 DECLARATION REGARDING JURY SELECTION PRACTICES

         1.  I currently serve with the Federal Death Penalty Resource Counsel Project,

assisting court‐appointed and defender attorneys charged with the defense of capital

cases in the federal courts.  I have served as Resource Counsel since the inception of the

Resource Counsel Project (RCP) in January, 1992.  I was the Director of the Project

between 2007 and 2018.  The Project is funded and administered under the Criminal

Justice Act by the Defender Services Office of the Administrative Office of the United

States Courts.

         2.  My responsibilities as federal resource counsel include the monitoring of all

federal  capital  prosecutions  throughout  the  United  States  in  order  to  assist  in  the

delivery of adequate defense services to indigent capital defendants in such cases.  This

effort includes the collection of data on the initiation and prosecution of federal capital

cases.1

     1
       The work of the Federal Death Penalty Resource Counsel Project is described in a report
 prepared by the Subcommittee on Federal Death Penalty Cases, Committee on Defender Services,
 Judicial Conference of the United States, FEDERAL DEATH PENALTY CASES:
 RECOMMENDATIONS CONCERNING THE COST AND QUALITY OF DEFENSE
 R E P R E S E N T A T I O N                  ( M a y ,      1 9 9 8 ) ,       a t    2 8 - 3 0 .
 http://www.uscourts.gov/sites/default/files/original_spencer_report.pdf. The Subcommittee report
 “urges the judiciary and counsel to maximize the benefits of the Federal Death Penalty Resource
 Counsel Project ..., which has become essential to the delivery of high quality, cost-effective
 representation in death penalty cases ....” Id. at 50.
         An update to the Report states: “Many judges and defense counsel spoke with appreciation
 and admiration about the work of Resource Counsel. Judges emphasized their assistance in
 recruiting and recommending counsel for appointments and their availability to consult on matters
 relating to the defense, including case budgeting. Defense counsel found their knowledge, national
 perspective, and case-specific assistance invaluable.”
 http://www.uscourts.gov/services-forms/defender-services/publications/update-cost-and-quality-


                                             EXHIBIT D
        2:17-cr-20037-JES-JEH # 229          Page 85 of 98



       3.  In order to carry out the duties entrusted to me, I maintain a comprehensive

list  of  federal  death  penalty  prosecutions  and  information  about  these  cases.    I

accomplish this by internet news searches, by reviewing dockets and by downloading

and obtaining indictments, pleadings of substance, notices of intent to seek or not seek

the death penalty, and by telephonic or in‐person interviews with defense counsel or

consultation with chambers. This information is regularly updated and is checked for

accuracy  by  consulting  with  defense  counsel.    The  Project’s  information  regarding

federal capital prosecutions has been relied upon by the Administrative Office of the

United  States  Courts,  by  the  Federal  Judicial  Center  and  by  various  federal  district

courts. 

       4.    I  have  personally  assisted  appointed  counsel  in  voir  dire  in  the  following

federal capital trials:  United States v Richard Tipton, et al., (E.D. Va. No. 3‐92‐CR‐68);

United States v. John Javilo McCullah (E.D. OK. CR‐92‐032‐S); United States v. Michael

Murray (M.D. Penn. No. 1:CR‐92‐200); United States v. Jean Claude Oscar, et al. (E.D.

Va. 93‐CR‐131‐Morgan); United States v. Stacey Culbert  (E.D. Mich. No. CR‐92‐81127); 

United States v. Louis Jones (N.D. Texas No. 6‐95 CR 0015‐C); United States v. Orlando

Hall (N.D. Tex. No. 4:94‐CR‐121‐Y); United States v. Bruce Webster (N.D. Tex. No. 4:94‐




 defense-representation-federal

                                                2
         2:17-cr-20037-JES-JEH # 229        Page 86 of 98



CR‐121‐Y) and United States v. Len Davis (E.D. La. No. 94‐381).  I have observed portions

of the jury selections in other cases: United States v. Thomas Pitera (E.D. N.Y. No. CR 90‐

0424 (RR)) and United States v. Dennis B. Moore (W.D. Mo. No. CR 94‐00194‐01‐12‐CR‐

W‐9).  I have selected  federal capital trial juries as counsel of record.  United States v.

Quinones and Rodriguez (S.D. NY CR No. 00 CR 0761 (JSR)) and United States v. Valerie

Friend (S.D. WV CR No. 2:05‐00107).  I have assisted in preparing defense counsel for

jury selection in other cases: United States v. Jason De la Torre (D.N.M. No. CR 95‐538‐

MV); United States v. Timothy McVeigh (W.D. OK CR No. M‐95‐98‐H) (Alley) on change

of venue to (D. CO CR No. 96‐CR‐68‐M) (Matsch); United States v. Theodore Kaczysnki

(E.D. CA. No. CR‐S‐96‐259) and United States v. Angela Johnson (N.D. IA CR No. 00 CR

3034‐MWB). 

                                 A.  Attorney Questioning 

        5.  In the vast majority of federal capital trials, attorneys are permitted to ask the

jury  questions.    As  of  November  29,  2018,  jury  selection  has  begun  236  times  in  a

federal capital case.  Attorney questioning of potential jurors was allowed in 193 (or

82%) of these trials (193/236).2


    2
     In one trial, attorney questioning was permitted for a defendant for almost half
 of  the  jury  panel,  then  was  stopped  (Battle).    In  three  other  cases,  attorney
 questioning was not allowed initially, but then was allowed (Acosta‐Martinez/Rivera‐
 Alejandro (D PR), Bobbitt/Jones (ED VA) and Tsarnaev (D MA)).
                                               3
             2:17-cr-20037-JES-JEH # 229        Page 87 of 98



                                       B.  Jury Questionnaires

            6.    In  the  vast  majority  of  cases,  jury  questionnaires  containing  additional

questions beyond those found in standard questionnaires have been used in order to

reduce the amount of in‐court time necessary to select a jury.

            7.  In all but 11 of these trials, the district court ordered or approved a juror

questionnaire which asked questions in addition to the standard questions.  In a few of

these  236  trials,  there  was  no  request  for  use  of  an  extensive  questionnaire.    In  a

majority  of  the  225  trials  where  a  questionnaire  was  used  (95%,  225  of  236),  the

questionnaire was extensive.3

            8.  The reason that so many district judges approve the use of prospective juror

questionnaires, including extensive questionnaires, is that it conserves precious judicial

resources  by  eliminating  the  need  for  time‐consuming  in‐person  questioning  on  a

variety  of  topics.4    Rather,  district  court  judges  have  chosen  to  use  an  expanded

    3
     Five of the “expanded” questionnaires were very brief.

       The Benchbook for United States District Court Judges, §3.01 “Death Penalty
        4


 Procedures,” Pretrial ¶(A)(5), p. 117 (March 2000 rev), suggests consideration of
 “having veniremembers complete a jury questionnaire” prior to a federal capital trial
 and  providing  the  same  to  counsel.    This  is  the  reason  the  Resource  Guide  for
 Managing Capital Cases, Chapter III A1, p. 33 (Federal Judicial Center, 2002) states:
 “All the judges we interviewed used questionnaires.”  The Guide also states: “Nearly
 all federal judges who have had a death penalty trial to date have used a written jury
 questionnaire.”  Id., Chapter III A2, p. 34.  “Most questionnaires have been in the
 range of ten to fifteen pages.”  Id.
                                                   4
             2:17-cr-20037-JES-JEH # 229       Page 88 of 98



questionnaire as a tool to identify specific areas that may require testimony by potential

jurors.  

            9.  Appellate courts have rejected claims in federal capital cases that voir dire was

inadequate, in part relying upon the district court’s use of in‐depth questionnaires.  See,

e.g.,  United  States  v.  McVeigh,  153  F.3d  1166,  1208  (10th  Cir.  1998)  (“an  extensive

questionnaire”);  United  States  v.  Ortiz,  315  F.3d  873,  888  (8th  Cir.  2002)  (“a

questionnaire of 103 questions”).  

                             C.  Individual and Sequestered Voir Dire

            10.    Similarly,  relatively  few  judges  have  declined  to  conduct  individual,

sequestered  (away  from  other  potential  jurors)  voir  dire,  at  least  on  the  issue  of

punishment views in federal death penalty cases.5  To our knowledge, judges refused

individual, sequestered (private ‐ apart from other jurors) voir dire on the issue of the

death  penalty  31  times.6    So,  87%  of  federal  judges  conduct  “private”  individual



      The Benchbook for United States District Court Judges, §3.01, ¶(A)(7), p. 119,
        5


 recommends that punishment questions be posed individually “at sidebar ...”  See
 also Chambers to Chambers, Vol. 10, No. 1, pp. 3‐7 (Federal Judicial Center 1995). 
 The Resource Guide for Managing Capital Cases, Chapter III A3a, p. 36, states that all
 the district judges interviewed used a combination of group (for general issues) and
 individual (for death penalty issues) voir dire.  Of course, group voir dire is well suited
 and time efficient for non‐sensitive topics – although some judges have conducted
 all questioning in private and individually.
    6
     Five judges permitted individual questions in private “as necessary.”  
                                                  5
         2:17-cr-20037-JES-JEH # 229       Page 89 of 98



questioning of potential jurors at least on the issue of capital punishment views (205 of

236).

        11.  Punishment questioning in a group setting carries with it 1) a danger that

other jurors, who listen to the answers of fellow potential jurors, may be contaminated

or  improperly  influenced  by  those  responses  and  thus  2)  may  shade  their  answers

based on what they hear and 3) is demonstrably inferior in identifying biased jurors and

4) requires repeated exposure to questions about the death penalty which presume

guilt and creates a less than neutral jury.

        12.    In  those  federal  cases  where  the  district  court  required  small  group

questioning, sensitive issues (the death penalty, exposure to pretrial publicity or racial

or ethnic attitudes) often end up requiring some questioning out of the hearing of other

jurors, usually at the bench.  In the end, the process is not time efficient, particularly if

there  is  no  questionnaire  allowing  counsel  and  the  court  to  focus  on  troublesome

topics.  Rather than bring individual jurors in on a scheduled basis for questioning, the

group approach often requires a large panel of jurors to sit idly (whether they can hear

the answers of other jurors or not). This unnecessarily wastes the time of many citizens,

as  opposed  to  setting  up  an  individual  interview  schedule,  which  creates  the  least

imposition on each citizen.



                                              6
       2:17-cr-20037-JES-JEH # 229      Page 90 of 98



      I  declare under the penalty of perjury under the laws of the United States of

American, 28 U.S.C. §1746, that the foregoing is true and correct.  

      Executed this 29th day of November, 2018.

                                               /s/ Kevin McNally                                  




                                          7
2:17-cr-20037-JES-JEH
  Case 3:13-cr-00123-ARC
                       # 229
                          Document
                              Page 91
                                   913of 98
                                         Filed 09/02/16 Page 1 of 4




                             EXHIBIT E
2:17-cr-20037-JES-JEH
  Case 3:13-cr-00123-ARC
                       # 229
                          Document
                              Page 92
                                   913of 98
                                         Filed 09/02/16 Page 2 of 4
2:17-cr-20037-JES-JEH
  Case 3:13-cr-00123-ARC
                       # 229
                          Document
                              Page 93
                                   913of 98
                                         Filed 09/02/16 Page 3 of 4
2:17-cr-20037-JES-JEH
  Case 3:13-cr-00123-ARC
                       # 229
                          Document
                              Page 94
                                   913of 98
                                         Filed 09/02/16 Page 4 of 4
        2:17-cr-20037-JES-JEH
         Case 5:01-cr-00012-gwc# 229
                                 Document
                                     Page1665
                                          95 of 98
                                                Filed 08/28/18 Page 1 of 4

                                                                                   U.S. O!S r· ·"T ... ·, ··· r
                                                                                  DISTRICT 6,~\· {Rr·;u-· ,.' 7
                                                                                              FILED              .•
                               UNITED STATES DISTRICT COURT
                                         FOR THE                                  2018 AUG 28 Plj_J;.~5
                                   DISTRICT OF VERMONT
                                                                                              CLER~
UNITED STATES OF AMERICA                           )                           sv __""iitiw;~:-:--:::--::=<;:u:;::::::
                                                                                         D£PUTYc;~
                                                   )
        V.                                         )               Case No. 5:01-cr-12-01
                                                   )
DONALD FELL                                        )

        ORDER ON MOTION FOR SETTING JURY SELECTION PROCEDURES
                               (Doc. 885)

        The court has previously ruled on portions of Defendant's Motion (Doc. 885) for Setting

Jury Selection Procedures. (See Docs. 1142, 1260.) The court addresses some of the undecided

portions of the motion here, and also outlines additional details of the proposed jury selection

process. Additional suggestions from counsel are welcome.

        The court has summoned 900 jurors. With the assistance of counsel, the court is now

ruling on requests to be excused pursuant to 28 U.S.C. § 1866(c). In September,jurors will

begin to appear to answer the Case Questionnaire ("CQ"). (See Doc. 1142 at 3.) Counsel are

welcome to stipulate to the excusal of jurors based on the CQs. October 1, 2018 will be the first

day of individual voir dire.

       Voir dire will be conducted with one potential juror present in the courtroom at a time.

The court will begin with a standard set of questions as well as questions related to that juror's

CQ. Counsel will have an opportunity to ask questions of their own. (Doc. 1142 at 3.) The

parties will alternate going first. After voir dire is completed for a juror, the court will hear cause

objections. Counsel may also stipulate to the excusal of a juror during his or her questioning

when it becomes evident that both sides agree. A total of ten jurors will be called each day, five

in the morning and five in the afternoon. Based on prior experience, it is likely that some jurors




                                              EXHIBIT F
        2:17-cr-20037-JES-JEH
         Case 5:01-cr-00012-gwc# 229
                                 Document
                                     Page1665
                                          96 of 98
                                                Filed 08/28/18 Page 2 of 4



will be eliminated for cause very quickly. If we find that we are not reaching everyone or that

we are running out too soon, the court will adjust the number of jurors called for each day.

        The individual voir dire session will be the only time a juror is questioned in court. The

scope of questioning will cover issues related to cause as well as peremptory challenges.

        The court will sit 12 jurors plus 4 alternates. That final group will be selected as follows.

As soon as 66 jurors have been qualified as to cause through the individual voir dire process, the

court will suspend individual voir dire and schedule a final jury selection hearing. The 66 jurors

will be seated in the courtroom, including the jury box, in no particular order. Each will be

identified by the panel number assigned to them when they first appeared for the CQ session. 1

Counsel will be provided with a list of the 66 names and associated panel numbers in advance.

Peremptory challenges will be made against the entire group of 66.

        Each side receives 20 peremptory challenges. Fed. R. Crim. P. 24(b)(l). Challenges may

be asserted against any juror in the group of 66. The challenges will be exercised in tum starting

with the Government. A pass is equivalent to the use of a challenge and reduces the challenges

held by that party by one. The jury will consist of the first 12 jurors holding the lowest juror

numbers.

        At the conclusion of the 20 peremptory challenges, the court will excuse the jurors who

were struck. Those jurors will leave the courtroom. The jury box will be cleared and the 12

jurors will be seated.



        1
         As each group of 50 jurors appears for the CQ sessions (one group in the morning and
one group in the afternoon), the members will be randomly assigned panel numbers. The first 50
will receive panel numbers between one and 50. The second 50 will receive panel numbers
between 51 and 100. These panel numbers will appear on the cover sheet of the CQ and will be
the numbers by which the court and counsel will refer to potential jurors throughout the jury
selection process.


                                                  2
         2:17-cr-20037-JES-JEH
          Case 5:01-cr-00012-gwc# 229
                                  Document
                                      Page1665
                                           97 of 98
                                                 Filed 08/28/18 Page 3 of 4



        After the 12-personjury is selected, the court will select four alternates. See Fed. R.

Crim. P. 24(c)(l). Each side will get two peremptory alternate challenges. Fed. R. Crim. P.

24(c)(4)(B). These will be executed against the remaining group. Again, the four jurors holding

the lowest remaining panel numbers will be the alternates. The remaining jurors will be excused.

        The court appreciates the discussion of "reverence for life," ability to consider mitigating

evidence, and willingness to consider a possible life sentence in the parties' memoranda.

(Docs. 885-1, 912.) The court will take up these issues with counsel at a hearing in late

September before the start of individual voir dire.

        The court will remind each juror that questions about his or her attitudes toward the death

penalty should not give rise to an expectation that a death sentence is more likely than a life

sentence without opportunity for release and that Donald Fell is presumed innocent of the

charges in the case. (See Doc. 1260 at 5.) The court will ask open-ended questions and counsel

may do the same. (See id. at 6.) "Stake-out" questions seeking to commit a juror to a particular

result if he or she hears evidence of one description or another will not be allowed. Jurors may

be asked about their willingness to consider potential mitigating or aggravating factors, but not

what effect the facts would have on their verdict. The focus of the voir dire will be on receiving

information from the jurors about their views and beliefs. If the focus of attorney questioning

becomes primarily about informing the juror about possible information in the case and asking

how it might affect his or her decision-making, the court will redirect the voir dire or bring it to a

close for that juror.




                                                  3
2:17-cr-20037-JES-JEH
 Case 5:01-cr-00012-gwc# 229
                         Document
                             Page1665
                                  98 of 98
                                        Filed 08/28/18 Page 4 of 4



                                     CONCLUSION

The Motion for Setting Jury Selection Procedures is GRANTED IN PART.



Dated at Rutland, in the District of Vermont, this 28th day of August, 2018.



                                                    Geoffrey W. Crawford, Chief Judge
                                                    United States District Court




                                        4
